Exhibit 10.1

EXECUTION VERSION

 

 

 

$500,000,000

FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT

among

MEAD JOHNSON NUTRITION COMPANY,

MEAD JOHNSON & COMPANY, LLC,

THE BORROWING SUBSIDIARIES,

THE LENDERS NAMED HEREIN,

BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

ROYAL BANK OF CANADA,

as Co-Documentation Agents,

CITIBANK, N.A.

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of June 17, 2011

 

 

 

J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions      1   

Section 1.1.

  

Defined Terms

     1   

Section 1.2.

  

Classification of Loans and Borrowings

     19   

Section 1.3.

  

Terms Generally

     19   

Section 1.4.

  

Accounting Terms; GAAP

     19    ARTICLE II    The Credits      20   

Section 2.1.

  

Commitments

     20   

Section 2.2.

  

Loans and Borrowings

     20   

Section 2.3.

  

Requests for Revolving Borrowings

     21   

Section 2.4.

  

Increase in the Commitments

     21   

Section 2.5.

  

Extension of Maturity Date

     23   

Section 2.6.

  

Funding of Borrowings

     24   

Section 2.7.

  

Interest Elections

     25   

Section 2.8.

  

Termination and Reduction of Commitments

     26   

Section 2.9.

  

Repayment of Loans; Evidence of Debt

     26   

Section 2.10.

  

Prepayment of Loans

     27   

Section 2.11.

  

Fees

     28   

Section 2.12.

  

Interest

     29   

Section 2.13.

  

Alternate Rate of Interest

     30   

Section 2.14.

  

Increased Costs

     30   

Section 2.15.

  

Break Funding Payments

     32   

Section 2.16.

  

Taxes

     32   

Section 2.17.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     36   

Section 2.18.

  

Mitigation Obligations; Replacement of Lenders

     37   

Section 2.19.

  

Borrowing Subsidiaries

     38   

Section 2.20.

  

Prepayments Required Due to Currency Fluctuation

     38   

Section 2.21.

  

Swingline

     39   

Section 2.22.

  

Letters of Credit

     41   

Section 2.23.

  

Defaulting Lenders

     47   

Section 2.24.

  

Additional Reserve Costs

     49   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE III    Representations and Warranties      50   

Section 3.1.

  

Organization; Powers

     50   

Section 3.2.

  

Authorization

     50   

Section 3.3.

  

Enforceability

     50   

Section 3.4.

  

Governmental Approvals

     50   

Section 3.5.

  

Financial Statements; No Material Adverse Change

     50   

Section 3.6.

  

Litigation; Compliance with Laws

     51   

Section 3.7.

  

Federal Reserve Regulations

     51   

Section 3.8.

  

Use of Proceeds

     51   

Section 3.9.

  

Taxes

     51   

Section 3.10.

  

Employee Benefit Plans

     51   

Section 3.11.

  

Environmental and Safety Matters

     52   

Section 3.12.

  

Properties

     52   

Section 3.13.

  

Investment Company Status

     52   

Section 3.14.

  

Accuracy of Information, etc

     52    ARTICLE IV    Conditions      53   

Section 4.1.

  

Effective Date

     53   

Section 4.2.

  

Each Credit Event

     53   

Section 4.3.

  

Initial Borrowing by Each Borrowing Subsidiary

     54    ARTICLE V    Covenants      54   

Section 5.1.

  

Existence

     54   

Section 5.2.

  

Business and Properties

     55   

Section 5.3.

  

Financial Statements, Reports, Etc

     55   

Section 5.4.

  

Insurance

     56   

Section 5.5.

  

Obligations and Taxes

     56   

Section 5.6.

  

Litigation and Other Notices

     56   

Section 5.7.

  

Books and Records

     56   

Section 5.8.

  

Ownership of Borrowers

     56   

Section 5.9.

  

Consolidations, Mergers, and Sales of Assets

     56   

Section 5.10.

  

Liens

     57   

Section 5.11.

  

Limitation on Sale and Leaseback Transactions

     58   

Section 5.12.

  

Indebtedness

     58   

Section 5.13.

  

Financial Covenants

     59   

Section 5.14.

  

Transactions with Affiliates

     59   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.15.

  

Restrictive Agreements

     59   

Section 5.16.

  

Amendment of Separation Agreements

     60   

Section 5.17.

  

Restricted Payments

     60   

Section 5.18.

  

ERISA

     60    ARTICLE VI    Events of Default      60    ARTICLE VII    The
Administrative Agent      63    ARTICLE VIII    Miscellaneous      65   

Section 8.1.

  

Notices

     65   

Section 8.2.

  

Survival of Agreement

     67   

Section 8.3.

  

Binding Effect

     67   

Section 8.4.

  

Successors and Assigns

     67   

Section 8.5.

  

Expenses; Indemnity

     71   

Section 8.6.

  

Applicable Law

     71   

Section 8.7.

  

Waivers; Amendment

     71   

Section 8.8.

  

Entire Agreement

     72   

Section 8.9.

  

Severability

     72   

Section 8.10.

  

Counterparts

     72   

Section 8.11.

  

Headings

     73   

Section 8.12.

  

Right of Setoff

     73   

Section 8.13.

  

Jurisdiction; Consent to Service of Process

     73   

Section 8.14.

  

Waiver of Jury Trial

     74   

Section 8.15.

  

Conversion of Currencies

     74   

Section 8.16.

  

Guaranty

     74   

Section 8.17.

  

European Monetary Union

     77   

Section 8.18.

  

Confidentiality

     77   

Section 8.19.

  

Patriot Act

     78   

Section 8.20.

  

Termination of Existing Agreement

     78   

 

iii



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1    IPO Costs, Expenses and Charges Schedule 2.1   
Commitments Schedule 5.10    Existing Liens Schedule 5.14    Existing
Transactions with Affiliates EXHIBITS    Exhibit A    Form of Borrowing Request
Exhibit B    Form of Assignment and Assumption Exhibit C    Form of Borrowing
Subsidiary Agreement Exhibit D    Form of Borrowing Subsidiary Termination
Exhibit E    Form of U.S. Tax Certificate Exhibit F    Mandatory Costs Rate

 

iv



--------------------------------------------------------------------------------

FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT (this “Agreement”) dated as of
June 17, 2011, among MEAD JOHNSON NUTRITION COMPANY, a Delaware corporation (the
“Company”), MEAD JOHNSON & COMPANY, LLC, a Delaware limited liability company
(“MJC”), the BORROWING SUBSIDIARIES (as defined herein), the lenders listed in
Schedule 2.1 (the “Initial Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein).

The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Company and the applicable
Borrowing Subsidiaries to enable them to borrow on a revolving credit basis and
to enable Letters of Credit (such term and each other capitalized term used but
not defined elsewhere herein having the meaning assigned to it in Article I) to
be issued for the account of the Company and the applicable Borrowing
Subsidiaries, in each case from time to time prior to the Maturity Date. The
proceeds of such borrowings are to be used for working capital and other general
corporate purposes of the Company and its subsidiaries (other than funding
hostile acquisitions), including commercial paper backup and repurchase of
shares. The Lenders are willing to extend such credit on the terms and subject
to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate. Only Loans denominated in
Dollars shall have an ABR pricing option.

“Administrative Agent” shall have the meaning assigned to such term in the first
paragraph hereof.

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.11(b).

“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 8.4(b) in form acceptable to the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) 1/2 of one percent
above the Federal Funds Effective Rate and (c) the LIBO Rate for a Eurocurrency
Loan denominated in Dollars



--------------------------------------------------------------------------------

with a one-month Interest period commencing on such day plus 1%. If for any
reason JPMCB shall have determined (which determination shall be conclusive
absent manifest error) that it is unable to ascertain the Federal Funds
Effective Rate specified in clause (b) of the first sentence of this definition,
for any reason, including the inability or failure of JPMCB to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate shall be effective on the effective date of
any change in such rate.

“Alternative Currency” shall mean at any time, Euro, Sterling and, if agreed to
by each Lender, any currency (other than Dollars) that is readily available,
freely traded and convertible into Dollars in the London market and as to which
a Dollar Equivalent can be calculated.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment; provided that
in the case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, Applicable Percentage shall mean, with
respect to any Lender, the percentage of the aggregate principal amount of the
Revolving Credit Exposure represented by the aggregate outstanding principal
amount of such Lender’s Revolving Credit Exposure.

“Applicable Rate” shall mean on any date, with respect to any Eurocurrency Loan,
any ABR Loan or the Facility Fee payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Applicable Rate for
Eurocurrency Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate for
Facility Fee”, respectively, based upon the Ratings by Moody’s and S&P as in
effect at the close of business on such date:

 

Level

  

S&P/Moody’s Rating

   Applicable Rate for
Eurocurrency  Loans     Applicable Rate for
ABR Loans     Applicable Rate for
Facility Fee  

I

   A-/A3 or better      1.075 %      0.075 %      0.175 % 

II

  

BBB+/Baa1 or better, but

below A-/A3

     1.300 %      0.300 %      0.200 % 

III

   below BBB+/Baa1      1.450 %      0.450 %      0.300 % 

The higher Rating shall determine the Applicable Rate unless the S&P and Moody’s
Ratings are more than one level apart, in which case the Rating one level lower
than the higher Rating shall be determinative. If the Company has been assigned
a Rating by only one of S&P and Moody’s, then that single Rating shall be
determinative. If the Company does not have a Rating from either S&P or Moody’s,
then Level III shall apply. Until adjusted after the Effective Date, Level II
shall be deemed to exist.

“Approved Fund” shall have the meaning assigned to such term in Section 8.4(b).

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.4) in the form of Exhibit B.

 

2



--------------------------------------------------------------------------------

“Assuming Lender” shall have the meaning assigned to such term in
Section 2.4(b).

“Assumption Agreement” shall have the meaning assigned to such term in
Section 2.4(b)(ii).

“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“BMS” shall mean Bristol-Myers Squibb Company, a Delaware corporation.

“Borrower” shall mean the Company or any Borrowing Subsidiary.

“Borrowing” shall mean (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period and a single Currency are in effect or (b) a Swingline
Loan.

“Borrowing Request” shall mean a request by the Company for a Revolving
Borrowing in accordance with Section 2.3.

“Borrowing Subsidiary” shall mean any Subsidiary of the Company designated as a
Borrowing Subsidiary by the Company pursuant to Section 2.19.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude (i) any day on which banks are
not open for dealings in dollar deposits or in the applicable Alternative
Currency in the London interbank market, (ii) in the case of a

 

3



--------------------------------------------------------------------------------

Eurocurrency Loan denominated in Euros, any day on which the TARGET payment
system is not open for settlement of payment in Euros or (iii) in the case of a
Eurocurrency Loan denominated in an Alternative Currency other than Sterling or
Euro, any day on which banks are not open for dealings in such Alternative
Currency in the city which is the principal financial center of the country of
issuance of the applicable Alternative Currency.

“Calculation Time” shall have the meaning assigned to such term in
Section 2.20(a).

“Capital Lease Obligations” shall mean, of any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than any employee or director benefit plan or stock plan of
the Company or a Subsidiary or any trustee or fiduciary with respect to any such
plan when acting in that capacity or any trust related to any such plan) shall
have acquired beneficial ownership of shares representing more than 20% of the
combined voting power represented by the outstanding Voting Shares of the
Company (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations thereunder),
or (b) during any period of 12 consecutive months, commencing before or after
the date of this Agreement, individuals who on the first day of such period were
directors of the Company (together with any replacement or additional directors
who were nominated or elected by a majority of directors then in office) cease
to constitute a majority of the board of directors of the Company.

“Change in Law” shall mean the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, Revolving Loans or
Swingline Loans.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans, and/or to make or participate in Swingline Loans
and/or to issue or participate in Letters of Credit, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.18 or 8.4 or
(c) increased from time to time pursuant to Section 2.4. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment and
Assumption or Assumption Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $500,000,000.

“Company” shall have the meaning assigned to such term in the first paragraph
hereof.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated May 2011 which was furnished to the Lenders.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Debt (including the Loans), (c) depreciation and
amortization expense, (d) costs, expenses and charges related to the IPO and the
separation of the Mead Johnson Nutritionals division from BMS not to exceed
$22,000,000 in 2010 and $5,000,000 in 2011, as set forth on Schedule 1.1,
(e) amortization of intangibles (including goodwill) and organization costs and
(f) any extraordinary, unusual or non-recurring non-cash expenses or losses or
other non-cash charges (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets outside of the ordinary course of business)
which the Company reasonably believes will not result in a cash charge or
payment, and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (i) interest income and (ii) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and any other non-cash income, all as
determined on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio,
(A) if at any time during such Reference Period the Company or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the

 

5



--------------------------------------------------------------------------------

Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (B) if during such Reference Period the Company or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (1) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (2) involves the payment
of consideration by the Company and its Subsidiaries in excess of $25,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Company or
any of its Subsidiaries in excess of $25,000,000.

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” shall mean, for any period, the consolidated
total interest expense of the Company and its Subsidiaries for such period.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries; provided that there shall
be excluded, without duplication, (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Subsidiaries, (b) the income
(or deficit) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) applicable to such Subsidiary.

“Consolidated Total Debt” shall mean, at any date, the aggregate amount of all
indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis, plus, without duplication, the aggregate amount of
Guarantees by the Company and its Subsidiaries of obligations of other Persons
(other than the Company and its Subsidiaries) that would be treated as
indebtedness of such Persons determined on a consolidated basis in accordance
with GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning assigned to such term in Section 4.2.

“Credit Party” shall mean the Company, any Borrower and, at any time MJC is
required to guarantee the Guaranteed Obligations pursuant to Section 8.16(b),
MJC.

“Currency” shall mean Dollars or any Alternative Currency.

“Debt” shall mean, of any Person, (i) all obligations represented by notes,
bonds, debentures or similar evidences of indebtedness; (ii) all indebtedness
for borrowed money or for the deferred purchase price of property or services
other than, in the case of any such deferred purchase price, on normal trade
terms; (iii) all rental obligations as lessee under leases which shall have been
or should be recorded as Capital Lease Obligations; (iv) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(v) all obligations, contingent or otherwise, of such Person as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements; (vi) the liquidation value of all preferred Capital
Stock of such Person which is redeemable at the option of the holder thereof or
which may become (by scheduled or mandatory redemption) due within one year of
the final Maturity Date; (vii) all Guarantees of such Person in respect of
obligations of the kind referred to in clauses (i) through (vi) above,
(viii) all obligations of the kind referred to in clauses (i) through
(vii) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by the applicable Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; and (ix) for the purposes of paragraph (f) of Article VI only, all
obligations in respect of Hedge Agreements. The Debt of any Person shall include
Debt of any other entity (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefore as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Debt expressly provide that such Person
is not liable therefor.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, (x) in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (y) in the case of clause
(iii) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of a good faith dispute, (b) has notified the Borrower,
any Credit Party or the

 

7



--------------------------------------------------------------------------------

Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent or a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent” shall mean on any date, with respect to any amount
denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent using the Exchange Rate in effect
for such Alternative Currency at approximately 11:00 a.m. London time on such
date; provided that with respect to determining the amount of any Loan that is
being made, the Dollar Equivalent shall be determined on the date of the
relevant Borrowing Request that resulted in the making of such Loan. As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 8.7).

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; (d) a commercial bank organized under the laws of the
United States of America, or any State thereof, and having total assets in
excess of $10,000,000,000; (e) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (e); and (f) any other Person approved by the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, by the Company, such approvals not to be unreasonably withheld or
delayed; provided that neither the Company nor any Affiliate thereof shall be an
Eligible Assignee.

“EMU Legislation” shall mean the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.

 

8



--------------------------------------------------------------------------------

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including common law), regulations, enforceable
requirements, binding determinations, orders, decrees, judgments, injunctions,
permits, approvals, authorizations, licenses, permissions, written notices or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any hazardous substance or contaminant, to
preservation or reclamation of natural resources or to the management, release
or threatened release of any hazardous substance, contaminant, or noxious odor,
including the Hazardous Materials Transportation Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, the Clean Air
Act of 1970, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1970, as amended, the Emergency Planning
and Community Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974, as
amended, any similar or implementing state law, all amendments of any of them,
and any regulations promulgated under any of them.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414 of the Code.

“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), or (ii) the withdrawal of the Company or any of its
ERISA Affiliates from a “single employer” Plan during a plan year in which it
was a “substantial employer”, both of such terms as defined in Section 4001(a)
of ERISA, or (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which is reasonably likely to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or (vi) the partial or complete withdrawal of the Company
or any ERISA Affiliate of the Company from a Multiemployer Plan as defined in
Section 4001(a)(3) of ERISA.

“Euro” shall mean the lawful currency of the Participating Member States of the
European monetary union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

“Exchange Rate” shall mean, with respect to any Alternative Currency on a
particular date, the rate at which such Alternative Currency may be exchanged
into Dollars, as set forth on such date on the applicable Reuters World Currency
Page with respect to such Alternative Currency; provided that the Company may
make a one time election, with the approval of the Administrative Agent (such
approval not to be unreasonably withheld), to use Bloomberg currency pages to
determine the Exchange Rate instead of Reuters currency pages. In the event that
such rate does not appear on the applicable Reuters World Currency Page, or
Bloomberg currency page, as the case may be, the Exchange Rate with respect to
such Alternative Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the Administrative Agent’s spot
rate of exchange in the London interbank market or other market where its
foreign currency exchange operations in respect of such Alternative Currency is
then being conducted, at or about 11:00 a.m., Local Time, at such date for the
purchase of Dollars with such Alternative Currency for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” shall mean, with respect to any payment made by any Credit
Party under any Loan Document, any of the following Taxes imposed on or with
respect to a Recipient: (a) income or franchise Taxes imposed on (or measured
by) net income by the United States of America, or by the jurisdiction under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which the applicable
Borrower is organized, (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Company under Section 2.18(b)), any U.S.
Federal withholding tax that is imposed by a law in effect at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.16(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding Taxes pursuant to Section 2.16(a) and
(d) any Taxes imposed under FATCA. For the avoidance of doubt, Excluded Taxes
shall not by virtue of the foregoing clause (c) include withholding taxes
imposed on amounts payable to a Lender by or for the account of a Borrower that
was not a Borrower on the date such Lender became a party to this Agreement.

“Existing Credit Agreement” shall mean the Three Year Revolving Credit Facility
Agreement, dated February 17, 2009, among the Company, the other Credit Parties
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Extension Letter” shall mean a letter from the Company requesting an extension
of the Maturity Date.

“Facility Fee” shall have the meaning assigned to such term in Section 2.11(a).

 

10



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the arithmetic
average (rounded upwards, if necessary, to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Officer” shall mean, with respect to any entity, the chief financial
officer, principal accounting officer or treasurer of such entity.

“Form S-1 Filing” shall mean the Form S-1 filed on December 18, 2008 by the
Company with the SEC with respect to the IPO, as amended by Form S-1/A filed on
January 13, 2009, as amended by Form S-1/A filed on January 28, 2009, as amended
by Form S-1/A filed on February 5, 2009, as further amended from time to time.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of any nation, including the
United States of America, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” shall mean, of or by any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranteed Obligations” shall mean, with respect to a Guarantor, the due and
punctual payment of (a) the principal of and interest on any Loans made by the
Lenders, the Swingline Lender or any of them to any other Credit Party pursuant
to this Agreement, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or

 

11



--------------------------------------------------------------------------------

otherwise, and (b) all other monetary obligations, including reimbursement
obligations, fees, costs, expenses and indemnities (including the obligations
described in Section 2.19) of the other Credit Parties to the Administrative
Agent, the Issuing Lender or the Lenders (or, in the case of Hedge Agreements
and Specified Cash Management Agreements, any Affiliate of any Lender) under
this Agreement, the other Loan Documents, any Hedge Agreement and any Specified
Cash Management Agreement.

“Guarantor” shall mean each of the Company and, at any time MJC is required to
guarantee the Guaranteed Obligations pursuant to Section 8.16(b), MJC.

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including polychlorinated biphenyls (“PCBs”), asbestos or asbestos-containing
material, and any substance, waste or material regulated or that could
reasonably be expected to result in liability under Environmental and Safety
Laws.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.4(a).

“Indemnified Taxes” shall mean (a) Taxes (other than Excluded Taxes) and
(b) Other Taxes.

“Indenture” shall mean the Indenture dated as of November 1, 2009 between the
Company and The Bank of New York Mellon Trust Company, N.A., as trustee.

“Initial Lenders” shall have the meaning assigned to such term in the first
paragraph hereof.

“Interest Election Request” shall mean a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.7.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, (i) the day that such Loan is required to be
repaid and (ii) any other day agreed pursuant to Section 2.21(a).

“Interest Period” shall mean as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect; provided

 

12



--------------------------------------------------------------------------------

that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“IPO” shall mean the initial public offering of Class A common stock of the
Company described in the Form S-1 Filing filed by the Company with the SEC.

“Issuing Agent” shall mean JPMCB.

“Issuing Lender” shall mean JPMCB and each other Lender which agrees to issue
Letters of Credit, in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.22.

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and its successors.

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” shall mean, with respect to any Issuing Lender, the maximum
drawable amount and unreimbursed LC Disbursements in respect of Letters of
Credit issued by such Issuing Lender, as agreed to by the Company and such
Issuing Lender from time to time.

“Lenders” shall mean (a) the Initial Lenders (other than any such financial
institution that has ceased to be a party hereto, pursuant to an Assignment and
Assumption) and (b) any financial institution that has become a party hereto
pursuant to an Assignment and Assumption or an Assumption Agreement.

“Letter of Credit” shall mean any letter of credit (including any Several Letter
of Credit) issued pursuant to Section 2.22.

“LIBO Rate” shall mean:

(a) With respect to any Eurocurrency Borrowing for any Interest Period, the
British Bankers Association Interest Settlement Rate appearing (i) on the
appropriate Telerate screen (with respect to deposits in Dollars, Sterling or
the applicable Alternative Currency (other

 

13



--------------------------------------------------------------------------------

than Euros)) (“BBA LIBO”) or (ii) on the applicable page of the Telerate Service
sponsored by the Banking Federation of the European Union and the Financial
Markets Association (with respect to deposits in Euros) (or in either case on
any successor or substitute page of either such service, or any successor to or
substitute for either such service, providing rate quotations comparable to
those currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars, Euros or the applicable
Alternative Currency, as applicable, in the London interbank market) (A) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars or the
applicable Alternative Currency with a maturity comparable to such Interest
Period or (B) for Sterling, on the Business Day commencing such Interest Period,
as the rate of deposit comparable to such Interest Period. In the event that any
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
determined by reference to such other comparable publicly available service for
displaying eurocurrency rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in the applicable Currency at or about
11:00 a.m., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurocurrency and
foreign currency and exchange operations are then being conducted for such
Currency for delivery on the first day of such Interest Period for the number of
days comprised therein.

(b) For any interest rate calculation with respect to an ABR Loan, the rate per
annum equal to (i) BBA LIBO at approximately 11:00 a.m., London time on the date
of determination (provided that if such day is not a Business Day, the next
preceding Business Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made or converted by JPMCB and with a term equal to
one month would be offered by JPMCB’s London branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

“Loan Documents” shall mean this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination and each promissory note held by a Lender
pursuant to Section 2.9(e).

“Loans” shall mean the loans made by the Lenders or the Swingline Lender to the
Borrowers pursuant to this Agreement.

“Local Time” shall mean with respect to (i) fundings, payments and prepayments
in Dollars, New York City time, and (ii) fundings, payments and prepayments in
any Alternative Currency, London, England time.

 

14



--------------------------------------------------------------------------------

“Mandatory Costs Rate” shall mean the rate calculated in accordance with the
formula and in the manner set forth in Exhibit F hereto.

“Margin Regulations” shall mean Regulations T, U and X of the Board of Governors
of the Federal Reserve System of the United States of America as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Material Adverse Change” shall mean any material adverse change in the
business, operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

“Maturity Date” shall mean June 17, 2016, subject to extension pursuant to
Section 2.5.

“MJC” shall have the meaning assigned to such term in the first paragraph
hereof.

“MJC Guaranty” shall have the meaning assigned to such term in Section 8.16(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a plan as defined in Section 4001(a)(3) of ERISA
to which the Company or any ERISA Affiliate has an obligation to contribute.

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.18(b)).

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Effective Rate, and (b) with respect
to any amount denominated in an Alternative Currency, the rate of interest per
annum in an amount approximately equal to the Administrative Agent’s overdraft
cost charged by its correspondent bank.

 

15



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section 8.4(c).

“Participant Register” shall have the meaning assigned to such term in
Section 8.4(c).

“Participating Member State” shall mean a member of the European Communities
that adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Subsidiary Debt” shall mean (i) Debt of any Subsidiary under any Loan
Document, (ii) Debt of any Subsidiary to any Credit Party, (iii) Guarantees by
the Company of any Debt of any Subsidiary and (iv) unsecured trade accounts
payable and other unsecured current Debt incurred in the ordinary course of
business and not more than 120 days past due (but excluding any Debt for
borrowed money).

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan, other than a Multiemployer
Plan, subject to the provisions of Title IV of ERISA or Section 412 of the Code
that is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB in connection with extensions of credit to debtors).

“Ratings” shall mean the issuer credit rating (or its equivalent) of the Company
from time to time announced by Moody’s and S&P.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Lender.

“Register” shall have the meaning given such term in Section 8.4(d).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

16



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time, subject to
Section 2.23(b).

“Response Date” shall have the meaning assigned to such term in Section 2.5(a).

“Restricted Payment” shall have the meaning assigned to such term in
Section 5.17.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent equal to the sum of (a) the aggregate outstanding
principal amount of such Lender’s Revolving Loans at such time, (b) such
Lender’s Swingline Exposure and (c) such Lender’s LC Exposure.

“Revolving Loan” shall mean a Loan made pursuant to Section 2.3.

“S&P” shall mean Standard & Poor’s Financial Services LLC.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any property that has
been or is to be sold or transferred by the Company or the Subsidiary to such
Person.

“SEC” shall mean the Securities and Exchange Commission.

“Separation Agreements” shall mean (i) the Amended and Restated China Services
Agreement, dated as of December 18, 2009, between BMS and the Company, (ii) the
Separation Agreement, dated as of January 31, 2009, between BMS and the Company,
(iii) the Second Amended and Restated Transitional Services Agreement, dated as
of December 18, 2009, between BMS and the Company, and (iv) the Amended and
Restated Tax Matters Agreement, dated as of December 18, 2009, between BMS and
the Company.

“Several Letter of Credit” shall have the meaning assigned to such term in
Section 2.22(i).

“Specified Cash Management Agreement” shall mean any agreement providing for
treasury, depositary, purchasing card, overdraft or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between the Company or any Subsidiary and any Lender or
Affiliate thereof.

“Sterling” shall mean the lawful currency of the United Kingdom.

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of Sections 5.11 and 5.14 only, any Person the majority of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent of such Person and (ii) for all
other purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any

 

17



--------------------------------------------------------------------------------

other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.

“Subsidiary” shall mean a subsidiary of the Company.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall mean its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.21.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transactions” shall mean the execution and delivery by the Credit Parties of
the Loan Documents (or, in the case of the Borrowing Subsidiaries, the Borrowing
Subsidiary Agreements), the performance by the Credit Parties of the Loan
Documents, the borrowing of the Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” shall have the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
an interest rate determined by the Company at the time so long as such interest
rate is customary for leases of such type.

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.

 

18



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean, of any Person, a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

Section 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) GAAP
will be deemed to treat operating leases in a manner consistent with its
treatment under generally accepted accounting principles as in effect on the
date hereof, notwithstanding any modification or interpretive change thereto
that may occur thereafter; and (b) if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith.

 

19



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.1. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company and any Borrowing
Subsidiary from time to time during the Availability Period in Dollars,
Sterling, Euros or any other Alternative Currency in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company and each applicable Borrowing
Subsidiary may borrow, prepay and reborrow Revolving Loans.

Section 2.2. Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans (which shall be denominated in Dollars) or Eurocurrency
Loans as the Company (on its own behalf or on behalf of any other applicable
Borrower) may request in accordance herewith. Each Lender at its option may make
any Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of any Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate Dollar Equivalent amount of at least
$10,000,000 and shall be an integral multiple of 1,000,000 units of the
applicable Currency. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. ABR Loans shall be denominated only in
Dollars. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company (on its
own behalf or on behalf of any other Borrower) shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

(e) Each Lender may, at its option, make any Loan available to any Subsidiary
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of such Subsidiary Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 2.3. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company (on its own behalf or on behalf of any other applicable
Borrower) shall notify the Administrative Agent of such request by telephone
(or, in the case of notices with respect to Eurocurrency Borrowings denominated
in an Alternative Currency, in writing) (a) in the case of a Eurocurrency
Borrowing, not later than 10:30 a.m., Local Time three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 10:30 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit A. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, (A) the Currency of the requested
Borrowing and (B) the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;

(v) the location and number of the account of the Borrowers to which funds are
to be disbursed, which shall comply with the requirements of Section 2.6; and

(vi) the applicable Borrower.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in an Alternative Currency, in which case such
Revolving Borrowing shall be a Eurocurrency Borrowing. If no election as to the
Currency of the Revolving Borrowing is specified, then the requested Revolving
Borrowing shall be denominated in Dollars. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.4. Increase in the Commitments. (a) The Company may, at any time but
in any event not more than once in any calendar quarter, by means of a letter to
the Administrative Agent, request that the aggregate Commitments be increased (a
“Commitment Increase”) as of the date specified in such letter (the “Increase
Date”) by (i) increasing the Commitment of one or more Lenders that have agreed
to such increase (an “Increasing Lender”) (it being understood that no Lender
shall have any obligation to increase its Commitment pursuant to this
Section 2.4) and/or (ii) adding one or more Eligible Assignees as a party hereto
with a Commitment in an amount agreed to by such Eligible Assignee; provided
that (A) in no event shall the aggregate amount of the aggregate Commitments
exceed $750,000,000 and (B) the Commitment of each such Eligible Assignee shall
be in an amount of $10,000,000 or more.

 

21



--------------------------------------------------------------------------------

(b) On each Increase Date, (w) each Eligible Assignee that has agreed to
participate in the requested Commitment Increase in accordance with
Section 2.4(a) (each, an “Assuming Lender”) shall become a Lender party to this
Agreement with a Commitment in the amount set forth in its Assumption Agreement,
(x) each Increasing Lender and each Assuming Lender shall be deemed to have
accepted an assignment from the existing Lenders, and the existing Lenders shall
be deemed to have made an assignment (at par) to each Increasing Lender and each
Assuming Lender of an interest in each then outstanding Revolving Loan, (y) the
Commitment of each Increasing Lender for such requested Commitment Increase
shall be increased by the amount set forth in its confirmation as provided in
clause (b)(ii)(C) below, and (z) participating interests in then outstanding
Swingline Loans and Letters of Credit shall be reallocated to reflect the
respective Applicable Percentages of the Lenders from time to time, and payments
in respect of Swingline Loans and Letters of Credit, as applicable, shall be
adjusted to reflect such participating interests; provided that:

(i) on such Increase Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Company, dated such Increase Date, stating that:
(A) the representations and warranties contained in Article 3 (except for any
such representation and warranty that by its terms refers to a date prior to
such Increase Date but including the representations and warranties set forth in
Sections 3.5(b) and 3.6(a)) are correct on and as of such Increase Date, before
and after giving effect to the Commitment Increase, as though made on and as of
such Increase Date, (B) no Material Adverse Change has occurred since the date
of the financial statements most-recently delivered pursuant to Section 5.3(a),
and (C) no event has occurred and is continuing, or would result from the
Commitment Increase, that constitutes a Default;

(ii) on or before such Increase Date, the Administrative Agent shall have
received the following, each dated such Increase Date: (A) such approvals or
documents as the Administrative Agent may reasonably request in connection with
such Commitment Increase; (B) an assumption agreement from each Assuming Lender,
if any, in form and substance satisfactory to the Company and the Administrative
Agent (each an “Assumption Agreement”), duly executed by such Eligible Assignee,
the Administrative Agent and the Company; and (C) written confirmation from each
Increasing Lender of the amount of the increase in its Commitment.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.4(b), the Administrative Agent
shall notify the Lenders (including each Assuming Lender) and the Company of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (New York City time) on the
Increase Date, make available for the account of its applicable lending office
to the Administrative Agent, in same day funds, an aggregate amount to be
distributed to the other Lenders for the account of their respective applicable
lending offices such that the aggregate amount of the outstanding

 

22



--------------------------------------------------------------------------------

Loans owing to each Lender after giving effect to such distribution equals such
Lender’s ratable portion of the Loans then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase). The Credit Parties acknowledge
that, in order to maintain Loans in accordance with each Lender’s ratable share
thereof, a reallocation of the Commitments as a result of a non-pro-rata
increase in the aggregate Commitments may require prepayment of all or portions
of certain Loans on the date of such increase. Fees and interest shall be paid
to reflect any such Commitment Increase.

Section 2.5. Extension of Maturity Date.

(a) The Company may, by sending an Extension Letter to the Administrative Agent
(in which case the Administrative Agent shall promptly deliver a copy to each of
the Lenders), during the period of not less than 30 days and not more than
60 days prior to any anniversary of the Effective Date, request that the Lenders
extend the Maturity Date at the time in effect to the first anniversary of the
Maturity Date then in effect. Each Lender, acting in its sole discretion, shall,
by notice to the Administrative Agent given not later than the date that is the
20th day after the date of the Extension Letter, or if such day is not a
Business Day, the immediately following Business Day (the “Response Date”)
advise the Administrative Agent in writing whether or not such Lender agrees to
such extension (each Lender that so advises the Administrative Agent that it
will not extend the Maturity Date, being referred to herein as a “Non-extending
Lender”); provided that any Lender that does not advise the Administrative Agent
by the Response Date shall be deemed to be a Non-extending Lender. The election
of any Lender to agree to such extension shall not obligate any other Lender to
agree.

(b) (i) If Lenders holding Commitments that aggregate more than 50% of the total
Commitments on the Response Date shall not have agreed to extend the Maturity
Date, then the Maturity Date shall not be so extended and the outstanding
principal balance of all Loans and other amounts payable hereunder shall be
payable on such Maturity Date.

(ii) If (and only if) Lenders holding Commitments that aggregate at least 50% of
the total Commitments on the Response Date shall have agreed to extend the
Maturity Date, then the Maturity Date applicable to the Lenders that shall so
have agreed shall be the first anniversary of the current Maturity Date (subject
to satisfaction of the conditions set forth in the last sentence of
Section 2.5(c)). In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Maturity Date in effect prior to
such extension, all Loans and other amounts payable hereunder to such
Non-extending Lenders shall become due and payable on such Maturity Date and the
total Commitment of the Lenders hereunder shall be reduced by the Commitments of
the Non-extending Lenders so terminated on such Maturity Date.

(c) In the event that the conditions of clause (ii) of paragraph (b) above have
been satisfied, the Company shall have the right on or before the Maturity Date
in effect prior to the requested extension, at its own expense, to require any
Non-extending Lender to transfer and assign without recourse (except as to title
and the absence of Liens created by it) (in accordance with and subject to the
restrictions contained in Section 8.4) all its interests, rights and obligations
under this Agreement to one or more banks or other financial institutions
identified to

 

23



--------------------------------------------------------------------------------

the Non-extending Lender, which may include any Lender (each an “Additional
Commitment Lender”), provided that (x) such Additional Commitment Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Company (such approvals not to be unreasonably
withheld), (y) such assignment shall become effective as of a date specified by
the Company (which shall not be later than the Maturity Date in effect prior to
the requested extension) and (z) the Additional Commitment Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. Notwithstanding the foregoing, no extension of the
Maturity Date shall become effective unless on the Response Date the conditions
set forth in Section 4.2 (including the correctness of the representations and
warranties set forth in Sections 3.5(b) and 3.6(a)) shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
the Response Date) and the Administrative Agent shall have received a
certificate to that effect dated the Response Date and executed by a Financial
Officer of the Company.

Section 2.6. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Dollars, to the account of the
Administrative Agent or an Affiliate thereof most recently designated by it for
such purpose by notice to the Lenders, by 2:00 p.m., New York time or (ii) in
the case of any Alternative Currency, to the account of the Administrative Agent
or an Affiliate thereof most recently designated by it for such purpose by
notice to the Lenders, by 12:00 p.m., London time. The Administrative Agent will
make the proceeds of such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent in New York City (or, in the case of
any Loan with respect to which such Borrower shall have requested funding in an
Alternative Currency, to such account in such jurisdiction as such Borrower
shall have designated in the applicable Borrowing Request).

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the applicable Overnight Rate from
time to time in effect or (ii) in the case of such Borrower, the interest rate
on the applicable Borrowing; provided that no repayment by such Borrower
pursuant to this sentence shall be deemed to be a prepayment for purposes of
Section 2.15. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

24



--------------------------------------------------------------------------------

Section 2.7. Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type and in the Currency specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Company (on its
own behalf or on behalf of any other Borrower) may elect to convert such
Borrowing (if denominated in Dollars) to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods or Currencies therefor, all as provided in this Section. Eurocurrency
Loans denominated in Alternative Currencies may not be converted to Loans of a
different Type. The Company (on its own behalf or on behalf of any other
Borrower) may elect different options with respect to different portions of the
affected Revolving Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Revolving
Borrowing.

(b) To make an election pursuant to this Section, the Company (on its own behalf
or on behalf of any other Borrower) shall notify the Administrative Agent of
such election by telephone (or, in the case of notices with respect to
Eurocurrency Borrowings denominated in an Alternative Currency, in writing) by
the time that a Borrowing Request would be required under Section 2.3 if the
Company (on its own behalf or on behalf of any other Borrower) were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, (A) the Currency of
the resulting Borrowing and (B) the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify (x) an Interest Period, then the Company (on its own behalf or on
behalf of any other Borrower) shall be deemed to have selected an Interest
Period of one month’s duration or (y) a Currency,

 

25



--------------------------------------------------------------------------------

then the Company (on its own behalf or on behalf of any other Borrowing
Subsidiary) shall be deemed to have selected a Borrowing denominated in Dollars
(in the case of an initial Eurocurrency Borrowing) or the same Currency as the
Eurocurrency Borrowing being continued.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company (on its own behalf or on behalf of any other Borrower) fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing (i) if denominated in Dollars shall be converted to an ABR
Borrowing and (ii) if denominated in an Alternative Currency shall be converted
to a one month Interest Period denominated in the same Currency as the
Eurocurrency Borrowing being continued. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurocurrency Borrowing
and (ii) unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.8. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.9. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of its Revolving Loans on the
Maturity Date.

 

26



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain a Register pursuant to
Section 8.4(d), and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Class, Type and Currency thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (b) and (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) in a form approved by
the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.4) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its assigns).

Section 2.10. Prepayment of Loans. (a) The applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) The Company (on its own behalf or on behalf of any other Borrower) shall
notify the Administrative Agent by telephone (confirmed by telecopy) (or, in the
case of notices with respect to Eurocurrency Borrowings denominated in an
Alternative Currency, in writing) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., Local Time
three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing (including Swingline Loans), not later than 10:00
a.m., New York City time, one Business Day before the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.8, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in

 

27



--------------------------------------------------------------------------------

the case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.2. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12. If a Eurocurrency
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Company shall also pay any amounts owing pursuant to
Section 2.15.

(c) If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders (other than as a result of
currency fluctuations in which case the provisions of Section 2.20 shall apply),
the Borrowers shall immediately prepay the Revolving Loans in the amount of such
excess. To the extent that, after the prepayment of all Revolving Loans an
excess of the Revolving Credit Exposure over the aggregate Commitments still
exists, the Borrowers shall promptly cash collateralize the Letters of Credit in
the manner described in Article VI in an amount sufficient to eliminate such
excess.

Section 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee (“Facility Fee”) in Dollars which
shall accrue at the Applicable Rate for Facility Fee on the average daily amount
of the Commitment of such Lender (whether used or unused) (other than with
respect to a Defaulting Lender as provided in Section 2.23(a)) during the period
from and including the date hereof to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such Facility
Fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued Facility Fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any Facility Fee accruing after the date on which the
Commitments terminate shall be payable on demand. All Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent, for its own account,
the administrative and other fees separately agreed upon between the Company and
the Administrative Agent (collectively, the “Administrative Fees”).

(c) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender (including the Issuing Lender) a participation fee with respect to
its participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Rate applicable to interest on Eurocurrency Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Lender (including each
Lender in the case of a Several Letter of Credit) a fronting fee, which shall
accrue at the rate per annum agreed to by the Company and the applicable Issuing
Lender on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Lender during the period from and including the

 

28



--------------------------------------------------------------------------------

Effective Date to but excluding the date on which there ceases to be any LC
Exposure, as well as such Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees shall be payable on
the last day of March, June, September and December of each year, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Lender pursuant to this
paragraph shall be payable promptly after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Loans.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Loans plus the Mandatory Costs Rate, if any,
for such Interest Period.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the Maturity Date and, in the case of Revolving
Loans, upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at a
time when the Alternate Base Rate is based on clause (a) of the first sentence
of the definition of Alternate Base Rate and (ii) interest for Loans denominated
in Sterling shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days

 

29



--------------------------------------------------------------------------------

elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. The
Administrative Agent shall promptly notify the applicable Borrower of each
determination of the LIBO Rate and the Mandatory Costs Rate.

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent shall have determined (which determination shall be
made in good faith and shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company (on its
own behalf or on behalf of the applicable Borrower) and the Lenders by telephone
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made in Dollars as an ABR Borrowing; provided that (A) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted and (B) if the circumstances giving rise
to such notice affect only one Currency, then Borrowings in other Currencies
shall be permitted.

Section 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement compensated for by
the Mandatory Costs Rate or pursuant to Section 2.24(a)) or the Issuing Lender;

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, the Issuing Lender or such other

 

30



--------------------------------------------------------------------------------

Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, the Issuing
Lender or such other Recipient hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender, the Issuing
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Lender’s policies
and the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the applicable Borrower
will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined, shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 60 days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 60-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) If the cost to any Lender or the Issuing Lender of making or maintaining any
Loan to a Borrowing Subsidiary incorporated or organized in a jurisdiction other
than the United States of America or any state thereof is increased (or the
amount of any sum received or receivable by any Lender or its lending office is
reduced) by an amount deemed by such Lender or the Issuing Lender to be
material, by reason of the fact that such Borrowing Subsidiary is incorporated
or organized in a jurisdiction outside of the United States of America, such
Borrowing Subsidiary shall indemnify such Lender or the Issuing Lender, as the
case may be, for such increased cost or reduction within 15 days after demand by
such Lender or the Issuing

 

31



--------------------------------------------------------------------------------

Lender (with a copy to the Administrative Agent), which such Lender or the
Issuing Lender, as the case may be, shall make within 60 days from the day such
Lender or the Issuing Lender has notice of such increased cost or reduction;
provided this Section 2.14(e) shall not apply to (i) Taxes which are governed by
Section 2.16 or (ii) increased costs for which any Lender or the Issuing Lender
is compensated for by the Mandatory Costs Rate.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by any Borrower pursuant to
Section 2.18, then, in any such event, the applicable Borrower shall compensate
each Lender for the out-of-pocket loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
present value of the excess, if any, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, refinanced or not borrowed (assumed to be the LIBO
Rate applicable thereto) for the period from the date of such payment,
prepayment, refinancing or failure to borrow or refinance to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow or
refinance the Interest Period for such Loan which would have commenced on the
date of such failure) over (ii) the amount of interest (as reasonably determined
by such Lender) that would be realized by such Lender in reemploying the funds
so paid, prepaid or not borrowed or refinanced for such period or Interest
Period, as the case may be. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amount or amounts
shall have been determined shall be delivered to the applicable Borrower and
shall be conclusive absent manifest error. Such Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

Section 2.16. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any Credit Party under any Loan Document shall be made free and clear
of and without withholding or deduction for any Taxes, unless such withholding
or deduction is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Credit Party shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

32



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are withheld
or deducted in respect of payment to, or paid or payable by, such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.16(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.16(d) shall be paid within 10 days after the Recipient delivers to any
Credit Party a certificate stating the amount of any Indemnified Taxes so
withheld, paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal position of such Lender with respect to any tax matter. Upon
the reasonable request of the Company or the Administrative Agent, any Lender
shall update any form or certification previously delivered

 

33



--------------------------------------------------------------------------------

pursuant to this Section 2.16(f) (to the extent it is legally eligible to do
so). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Company and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

 

34



--------------------------------------------------------------------------------

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the applicable Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.16(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations any Loan Document.

 

35



--------------------------------------------------------------------------------

(i) Issuing Lender. For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Lender.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 3:00
p.m., Local Time at the place of payment, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York, or
such other location as the Administrative Agent shall designate from time to
time, except payments to be made directly to the Issuing Lender or the Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 8.5 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars or, in the case of principal of and interest
on any Loan denominated in an Alternative Currency, the applicable Alternative
Currency, as the case may be. Except as provided in clause (c) below, each
payment or prepayment of principal or payment of interest in respect of a
Borrowing of Revolving Loans shall be allocated ratably among the parties
entitled thereto.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
(including reimbursement of LC Disbursements) then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders without
recourse or warranty from the other Lenders except as contemplated by
Section 8.4 in respect of assignments to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise

 

36



--------------------------------------------------------------------------------

thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate in effect from time to time.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, if any amount becomes payable by any
Borrower under paragraph 3 of Exhibit F, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to file any certificate or document requested by the Company
(consistent with legal and regulatory restrictions), to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such filing, designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14, paragraph 3 of Exhibit F or Section 2.16, as the case may be, in
the future and (ii) would not otherwise be disadvantageous to such Lender.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) the Company determines that the Additional Cost Rate (as defined in
Exhibit F) for any Lender is higher than the majority of the other Lenders by an
amount that the Company deems material, (iv) any Lender is a Defaulting Lender,

 

37



--------------------------------------------------------------------------------

or (v) any Lender does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), then the Company may, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.4, it being agreed the assigning Lender shall be deemed to have
consented to an Assignment and Assumption and shall not be required to execute
an Assignment and Assumption), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if such Lender accepts such assignment); provided that
(A) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld and shall
not be required in connection with an assignment to another Lender, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or each applicable Borrower (in the case of all other
amounts), (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, (D) in the case of an assignment pursuant to clause (iv) above, no
Default or Event of Default shall have occurred and be continuing and (E) the
Administrative Agent shall have received from the Company a processing and
recordation fee of $3,500 with respect to each such assignment to a Person which
is not then a Lender.

Section 2.19. Borrowing Subsidiaries. The Company may designate any Wholly Owned
Subsidiary of the Company as a Borrowing Subsidiary upon ten Business Days
notice to the Administrative Agent and the Lenders (such notice to include the
name, primary business address and tax identification number of such proposed
Borrowing Subsidiary). Subject to Section 4.3 and upon proper notice and the
receipt by the Administrative Agent of a Borrowing Subsidiary Agreement executed
by such a Wholly Owned Subsidiary and the Company, such Wholly Owned Subsidiary
shall be a Borrowing Subsidiary and a party to this Agreement. A Subsidiary
shall cease to be a Borrowing Subsidiary hereunder at such time as no Loans,
fees or other amounts due in connection therewith pursuant to the terms hereof
shall be outstanding to such Subsidiary and such Subsidiary and the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination.

Section 2.20. Prepayments Required Due to Currency Fluctuation.

(a) Not later than 1:00 p.m., New York City time, on the last Business Day of
each fiscal quarter and at such other time as is reasonably determined by the
Administrative Agent (the “Calculation Time”), the Administrative Agent shall
determine the Dollar Equivalent of the aggregate Revolving Credit Exposures as
of such date.

(b) If at the Calculation Time, the Dollar Equivalent of the aggregate Revolving
Credit Exposure exceeds the aggregate Commitments by 5% or more, then within
five Business Days after notice thereof to the Company from the Administrative
Agent, the Company shall (or cause any Borrowing Subsidiary to) prepay Loans in
an aggregate principal amount at least equal

 

38



--------------------------------------------------------------------------------

to such excess. To the extent that, after the prepayment of all Revolving Loans
an excess of the Revolving Credit Exposure over the aggregate Commitments still
exists, the Borrowers shall promptly cash collateralize the Letters of Credit in
the manner described in Article VI in an amount sufficient to eliminate such
excess. Nothing set forth in this Section 2.20(b) shall be construed to require
the Administrative Agent to calculate compliance under this Section 2.20(b)
other than at the times set forth in Section 2.20(a).

Section 2.21. Swingline. (a) (i) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars under the
Commitments to the Borrower or any Borrowing Subsidiary from time to time on any
Business Day during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in (A) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000 or (B) the total Revolving
Credit Exposures exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company or any
Borrowing Subsidiary may borrow, prepay and reborrow Swingline Loans. Swingline
Loans shall be in an aggregate amount that is not less than $100,000. Swingline
Loans shall be ABR Loans; provided that so long as the Lenders have not been
required to purchase participations in a Swingline Loan pursuant to
Section 2.21(d), a Swingline Loan may have such other terms (including the
applicable interest rate and basis for calculating interest, repayment terms,
prepayment indemnities and increased cost provisions) as may be agreed to by the
Company and the Swingline Lender (it being understood that the Swingline Lender
shall have no obligation to agree to any such terms or to make any Swingline
Loans that are not ABR Loans).

(ii) Each applicable Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan made to such Borrower on the
earlier of (A) Maturity Date and (B) the Business Day following demand by the
Swingline Lender.

(b) To request a Swingline Loan, a Borrower or the Company (on behalf of any
Borrowing Subsidiary) shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 3:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from a Borrower or the Company
(on behalf of any Borrowing Subsidiary). The Swingline Lender shall make each
Swingline Loan available to such Borrower by means of a credit to the general
deposit account of such Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.22, by remittance to the Issuing Lender) by 5:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf in accordance with this
Section), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Applicable Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each

 

39



--------------------------------------------------------------------------------

Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the account of the Administrative Agent or an affiliate
thereof most recently designated by it for such purposes by notice to the
Lenders in immediately available funds, not later than 10:00 a.m., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. The Company irrevocably authorizes the
Swingline Lender to charge the Company’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(d) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.21(c), one of the events described in paragraph (g) or
(h) of Section 6 shall have occurred and be continuing with respect to any
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.21(c), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.21(c), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Applicable Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(e) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided that in the event
that such payment received by the Swingline Lender is required to be returned,
such Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

(f) Each Lender’s obligation to make the Loans referred to in Section 2.21(c)
and to purchase participating interests pursuant to Section 2.21(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender, the Borrowers or the Guarantors may have against the Swingline
Lender, any Borrower, any Guarantor or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower or any Guarantor, (iv) any breach of this Agreement or any other
Loan Document by any Borrower, any other Credit Party or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

40



--------------------------------------------------------------------------------

Section 2.22. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower and the Company (on behalf of any
Borrowing Subsidiary) may request the issuance in Dollars of Letters of Credit
for its own account (including for the account of any Borrowing Subsidiary), in
a form reasonably acceptable to the Administrative Agent and the Issuing Lender
(or, in the case of a Several Letter of Credit, the Lenders), at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower or the Company (on behalf of any Borrowing Subsidiary)
to, or entered into by a Borrower or the Company (on behalf of any Borrowing
Subsidiary) with, the Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. At the request of a Borrower or
the Company (on behalf of any Borrowing Subsidiary), any Letter of Credit may be
issued for the joint and several account of such Borrower and another Borrower.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower or the Company (on
behalf of any Borrowing Subsidiary) shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Issuing Lender) to the Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.22), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, such Borrower or the Company (on behalf of any Borrowing Subsidiary)
also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000, (ii) the total Revolving Credit Exposures shall not exceed the
total Commitments and (iii) the LC Exposure of any Issuing Lender shall not
exceed such Issuing Lender’s LC Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that an Issuing Lender
may elect to issue a Letter of Credit with an expiration date extending beyond
the Maturity Date if the Company agrees that it will, on the Maturity Date (or
such earlier date as may be requested by the Issuing Lender), deliver to such
Issuing Lender cash collateral in an amount equal to 103% of the stated amount
of such Letter of Credit pursuant to documentation reasonably satisfactory to
the Borrower and such Issuing Lender; and provided further that upon the
consummation of such cash collateralization of any Letter of Credit, the
participation of each Lender therein shall terminate.

 

41



--------------------------------------------------------------------------------

(d) Participations. (i) The Issuing Lender irrevocably agrees to grant and
hereby grants to each Lender, and, to induce the Issuing Lender to issue Letters
of Credit, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such Lender’s own account and risk an undivided interest equal
to such Lender’s Applicable Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each Lender agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrowers in accordance with the terms
of this Agreement, such Lender shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such Lender’s Applicable Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each Lender’s obligation to pay such amount
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Issuing Lender, any Borrower,
any Guarantor or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 4, (C) any adverse change in the
condition (financial or otherwise) of any Borrower or any Guarantor, (D) any
breach of this Agreement or any other Loan Document by any Borrower, any other
Credit Party or any other Lender or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(ii) If any amount required to be paid by any Lender to the Issuing Lender
pursuant to Section 2.22(d)(i) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such Lender shall pay to the Issuing Lender on demand an amount equal to the
product of (A) such amount, times (B) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (C) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any Lender pursuant to Section 2.22(d)(i) is not made
available to the Issuing Lender by such Lender within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such Lender, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans. A certificate of
the Issuing Lender submitted to any Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.

(iii) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any Lender its pro rata share of such
payment in accordance with Section 2.22(d)(i), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such Lender its pro rata share thereof; provided that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such Lender shall return to the Issuing Lender
the portion thereof previously distributed by the Issuing Lender to it.

 

42



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that such Borrower receives such notice; provided
that a Borrower or the Company (on behalf of the applicable Borrowing
Subsidiary) may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.21 that such payment be financed
with a Revolving Loan or Swingline Loan in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Loan or Swingline Loan. If
such Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.6 with respect to
Revolving Loans made by such Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Lender the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
Issuing Lender for any LC Disbursement (other than the funding of Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.22 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Lender, the Issuing Agent, the Administrative Agent or any Lender or any other
Person, whether in connection with this Agreement or any other related or
unrelated agreement or transaction;

 

43



--------------------------------------------------------------------------------

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v) payment by the Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing
Lender, the Issuing Agent, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of any Borrower’s obligations
hereunder.

None of the Administrative Agent, the Lenders, the Issuing Lender, the Issuing
Agent or any of their Affiliates, directors, officers, employees and agents,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder, including any of the circumstances specified in
clauses (i) through (vi) above, as well as any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Lender or the Issuing Agent; provided that the foregoing shall not be construed
to excuse the Issuing Lender and the Issuing Agent from liability to a Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
or Issuing Agent’s, as applicable, failure to exercise the agreed standard of
care (as set forth below) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that the Issuing Lender and the Issuing Agent shall have
exercised the agreed standard of care in the absence of gross negligence or
willful misconduct on the part of the Issuing Lender or Issuing Agent, as
applicable. Without limiting the generality of the foregoing, it is understood
that the Issuing Lender and Issuing Agent may accept documents that appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that each of the Issuing Lender and the Issuing Agent
shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit. As used in this paragraph
(f), the term “Issuing Lender” includes each Issuing Lender in respect of the
Several Letters of Credit. No Issuing Lender in respect of a Several Letter of
Credit shall have any liability to any Borrower as a result of any action taken
or not taken or any determination made by the Issuing Agent.

(g) Disbursement Procedures. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Company of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft

 

44



--------------------------------------------------------------------------------

presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrowers shall reimburse (including with the proceeds of Loans
as provided in Section 2.22(e)) such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement at the rate per annum
specified in Section 2.12(a); provided that, if the Borrowers fail to reimburse
(including with the proceeds of Loans as provided in Section 2.22(e)) such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.22, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.22 to reimburse the Issuing Lender shall be for the account of such
Lender to the extent of such payment.

(i) Several Letters of Credit. (i) In the event that the Borrowers require
Letters of Credit in an aggregate drawable amount that exceeds the aggregate LC
Sublimits of the Issuing Lenders, then the Company may request that Letters of
Credit be issued by the Lenders on a several basis (each, a “Several Letter of
Credit”), with each Lender being an Issuing Lender with respect to such Letter
of Credit in an amount equal to its Applicable Percentage of the drawable amount
of such Letter of Credit. Each Lender agrees to execute and deliver Several
Letters of Credit on the terms described in this paragraph. Each Several Letter
of Credit (A) shall provide that the beneficiary may only draw thereunder if it
makes a simultaneous drawing on each Lender for such Lender’s Applicable
Percentage of such drawing and (B) shall allow for replacements, substitutions
and reallocations of the issuers of such Several Letters of Credit and the
reallocation of drawable interests thereunder in order to allow and give effect
to assignments of Commitments permitted by Section 8.4. Each Several Letter of
Credit shall be issued pursuant to procedures established by the Administrative
Agent and Issuing Agent in a manner consistent with this Section 2.22.

(ii) Each Several Letter of Credit will be issued by the Issuing Agent on behalf
of the Lenders and the Issuing Agent shall provide a copy of each Several Letter
of Credit to each Lender promptly following issuance or amendment thereof. The
obligations of each Lender under and in respect of each Several Letter of Credit
are several, and the failure by any Lender to perform its obligations hereunder
or under any Several Letter of Credit shall not affect the obligations of the
Borrowers toward any other party hereto nor shall any other such party be liable
for the failure by such Lender to perform its obligations hereunder or under any
Several Letter of Credit.

(iii) Subject to and on the terms and conditions set forth herein, the Issuing
Agent is hereby authorized by the Borrowers and the Lenders to arrange for the
issuance of any Several Letter of Credit pursuant to Section 2.22(i) and the
amendment of any Several Letter of Credit pursuant to Section 2.18,
Section 2.22(b) and/or Section 8.4 by:

(A) completing the date of issuance and the expiration date of such Several
Letter of Credit (it being understood that no Several Letter of Credit shall
have an expiration date that is later than five Business Days prior to the
Maturity Date unless each Lender agrees to such later date);

 

45



--------------------------------------------------------------------------------

(B) in the case of an amendment increasing or reducing the amount thereof,
amending such Several Letter of Credit in such manner as the Issuing Agent and
the respective beneficiary may agree;

(C) (1) completing such Several Letter of Credit with the participation of each
Lender as allocated pursuant to the terms hereof, and (2) executing such Several
Letter of Credit on behalf of each Lender and, following such execution,
delivering such Several Letter of Credit to the beneficiary of such Several
Letter of Credit; and

(D) notifying the Company of the presentation of any drafts for payment under
such Several Letter of Credit.

(iv) Each Several Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Lender party to such Several Letter of Credit, and the Issuing Agent shall act
under each Several Letter of Credit, and each Several Letter of Credit shall
expressly provide that the Issuing Agent shall act, as the agent of each Lender
to (a) receive drafts, other demands for payment and other documents presented
by the beneficiary under such Several Letter of Credit, (b) determine whether
such drafts, demands and documents are in compliance with the terms and
conditions of such Several Letter of Credit and (c) notify such Lender and the
Borrowers that a valid drawing has been made and the date that the related LC
Disbursement is to be made; provided that the Issuing Agent shall have no
obligation or liability for any LC Disbursement under such Several Letter of
Credit, and each Several Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates the Issuing Agent its
attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Lender each
Several Letter of Credit to be issued by such Lender hereunder. Promptly upon
the request of the Issuing Agent, each Lender will furnish to the Issuing Agent
such powers of attorney or other evidence as any beneficiary of any Several
Letter of Credit may reasonably request in order to demonstrate that the Issuing
Agent has the power to act as attorney-in-fact for such Lender to execute and
deliver such Several Letter of Credit.

(v) The provisions set forth above in Section 2.22(a)-(h), including the
Company’s obligations in Section 2.22(b), (c), (e) and (f) shall apply, mutatis
mutandis, to Several Letters of Credit to the extent applicable and the
protections and standards of care set forth in Section 2.22(a)-(h) with respect
to Issuing Lenders shall apply to the Issuing Agent as applicable.

 

46



--------------------------------------------------------------------------------

Section 2.23. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.7); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; provided further that the
Commitment of a Defaulting Lender may not be increased and the Availability
Period as it applies to a Defaulting Lender may not be extended, in each case
without the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments, (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment and (z) the conditions set forth in
paragraphs (a) and (b) of Section 4.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Article VI for so long as such LC
Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.23(c)(ii), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.23(c)(i), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

47



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to the foregoing provisions of
Section 2.23(c), then, without prejudice to any rights or remedies of the
Issuing Lender or any Lender hereunder, all Facility Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.11(c) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Lender until
such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17(c) but
excluding Section 2.18) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Lender or Swingline Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Swingline Loan or Letter of Credit,
(iv) fourth, if requested by the Company and with the approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, (v) fifth, if
requested by the Company and with the approval of the Administrative Agent (such
approval not to be unreasonably withheld or delayed), held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or an Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or such Issuing Lender or Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided that, with respect to this clause (viii), if such payment is (A) a
prepayment of the principal amount of

 

48



--------------------------------------------------------------------------------

any Loans or reimbursement obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations and (B) made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.24. Additional Reserve Costs. (a) Each applicable Borrower shall pay
to each Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender.

(b) Any additional interest owed pursuant to paragraph (a) of this Section shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be due and payable to
the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan. If a Lender fails to give such notice at
least five Business Days before such date, then such additional interest shall
be due and payable five Business Days after such notice is given.

 

49



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to each of the Lenders and the
Administrative Agent that:

Section 3.1. Organization; Powers. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each other Credit Party is duly incorporated or organized, validly existing and
(to the extent such concept applies in the applicable jurisdiction) in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable. Each Credit Party (a) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted; (b) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure so to qualify would not result in a Material Adverse Effect; and (c) has
the power and authority to execute and deliver this Agreement (or, in the case
of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to perform
its obligations hereunder and, in the case of the Borrowers, to borrow
hereunder.

Section 3.2. Authorization. The Transactions (a) are within each Credit Party’s
powers and have been duly authorized by all requisite action, as applicable, and
(b) will not (i) violate (A) any provision of any law, statute, rule or
regulation (including the Margin Regulations), (B) any provision of the
certificate of incorporation or other constitutive documents or by-laws of the
Company or any Subsidiary, (C) any order of any Governmental Authority or
(D) any provision of any Contractual Obligation, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such Contractual Obligation or (iii) result in the
creation or imposition of any lien upon any property or assets of the Company or
any Subsidiary other than, in the case of clauses (i)(A), (i)(C), (i)(D),
(ii) and (iii), any such violations, conflicts, breaches, defaults or liens
that, individually or in the aggregate, would not have a Material Adverse
Effect.

Section 3.3. Enforceability. Each Loan Document constitutes or, when executed
and delivered, will constitute a legal, valid and binding obligation of each
Credit Party party thereto, enforceable in accordance with its terms (subject,
as to enforceability, to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity)).

Section 3.4. Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions.

Section 3.5. Financial Statements; No Material Adverse Change. (a) The Company
has heretofore furnished to the Administrative Agent and the Lenders copies of
(i) its audited consolidated financial statements for the fiscal year ended
December 31, 2010, which were included in its annual report on Form 10-K as
filed with the SEC under the Exchange Act on February 16, 2011 and (ii) its
unaudited consolidated financial statements for the quarter ended March 31,
2011, which were included in its quarterly report on Form 10-Q as filed with the
SEC under the Exchange Act on April 28, 2011. Such financial statements present
fairly, in all material respects, the financial condition and the results of
operations of the Company and its Subsidiaries, taken as a whole, as of, and for
the accounting periods ending on, such dates in accordance with GAAP (subject,
in the case of unaudited statements, to normal year-end audit adjustments and
the absence of footnotes).

 

50



--------------------------------------------------------------------------------

(b) Since December 31, 2010, there has been no material adverse effect on the
business, operations, properties or financial condition of the Company and its
Subsidiaries, taken as a whole, from those reflected in the audited financial
statements referred to in the preceding clause (a).

Section 3.6. Litigation; Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of the Company)
threatened against the Company or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining the Company or MJC from the execution,
delivery or performance of this Agreement nor is there any other action,
proceeding or investigation filed or (to the knowledge of the Company)
threatened against the Company or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal which would be
reasonably likely to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

Section 3.7. Federal Reserve Regulations. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

Section 3.8. Use of Proceeds. All proceeds of the Loans shall be used for the
purposes referred to in the recitals to this Agreement.

Section 3.9. Taxes. The Company and the Subsidiaries have filed or caused to be
filed all Federal income tax and other material federal state, local and foreign
Tax returns which are required to be filed by them, and have paid or caused to
be paid all Taxes shown to be due and payable on such returns or on any
assessments received by any of them, other than any Taxes or assessments the
validity of which is being contested in good faith by appropriate proceedings,
and with respect to which appropriate accounting reserves have, to the extent
required by GAAP, been set aside.

Section 3.10. Employee Benefit Plans. Each Plan’s funding target (as defined in
Section 430 of the Code) does not exceed the fair market value of such Plan’s
assets (as determined under Section 430 of the Code), except as would not
individually or in the aggregate have a Material Adverse Effect. Each Plan of
the Company or any ERISA Affiliate has maintained the minimum funding standard
required by Section 412 of the Code and no waiver of such standard has been
sought or granted. Except as would not individually or in the aggregate have a
Material Adverse Effect: (a) no ERISA Termination Event has occurred or (b) each
Plan has been established and administered in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and other
applicable laws, rules and regulations.

 

51



--------------------------------------------------------------------------------

Section 3.11. Environmental and Safety Matters. Other than exceptions to any of
the following that would not in the aggregate have a Material Adverse Effect:
(i) the Company and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (ii) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Company or
any Subsidiary now or in the past, or at any other location, that could
reasonably be expected to result in liability of the Company or any Subsidiary
under any Environmental and Safety Law or result in costs to any of them arising
out of any Environmental and Safety Law; (iii) there are no past, present, or,
to the knowledge of the Company and the Subsidiaries, anticipated future events,
conditions, circumstances, practices, plans, or legal requirements that could
reasonably be expected to prevent the Company or any of the Subsidiaries from,
or increase the costs to the Company or any of the Subsidiaries of, complying
with applicable Environmental and Safety Laws or obtaining or renewing all
material permits, approvals, authorizations, licenses or permissions required of
any of them pursuant to any such law; and (iv) neither the Company nor any of
the Subsidiaries has retained or assumed, by contract or operation of law, any
liability, fixed or contingent, under any Environmental and Safety Law.

Section 3.12. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
that are material to the business of the Company and its Subsidiaries taken as a
whole, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
that are material to the business of the Company and its Subsidiaries taken as a
whole, and the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.13. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.14. Accuracy of Information, etc. The Confidential Information
Memorandum and all other information, exhibits and reports furnished by the
Company and its Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of, or pursuant to the terms of, this Agreement
do not, considered as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements made therein,
in light of the circumstances under which any such statements were made, not
misleading.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.1. Effective Date. The obligations of the Lenders to make Loans and of
any Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.7):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
letter (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Mayer Brown LLP, in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
the Credit Parties, this Agreement or the Transactions as the Administrative
Agent shall reasonably request. The Company hereby requests such counsel to
deliver such opinion letter.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company and MJC, the
authorization of the Transactions and any other legal matters relating to the
Company and MJC, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President or a Financial Officer of the
Company, confirming compliance with the conditions set forth in paragraphs (a),
(b) and (c) of Section 4.2.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
not less than two Business Days before the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

(f) The Administrative Agent shall have received evidence satisfactory to it
that all amounts owing under the Existing Credit Agreement have been (or
concurrently with the effectiveness hereof will be) paid in full and all
commitments thereunder have been terminated.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing made solely to refinance
outstanding Borrowings that does not increase the aggregate principal amount of
the Loans of any Lender outstanding) and of the Issuing Lender to issue, amend,
renew or extend a Letter of Credit (each such event, a “Credit Event”) on any
date is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Company set forth in this
Agreement (other than those set forth in Sections 3.5(b) and 3.6(a) on any date
other than the Effective Date) shall be true and correct in all material
respects (provided that such representations and warranties qualified as to
materiality shall be true and correct) on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case those representations and warranties will be true and correct as
of such earlier date.

 

53



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing (and
the use of the proceeds thereof) or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the Company shall be in
compliance with the Consolidated Leverage Ratio set forth in Section 5.13(a).
Such pro forma Consolidated Leverage Ratio shall be calculated using
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters ended prior to such date for which financial statements are available.

Each Borrowing and the issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Section 4.3. Initial Borrowing by Each Borrowing Subsidiary. The obligation of
each Lender to make a Loan on the occasion of the first Borrowing by each
Borrowing Subsidiary is subject to (a) the ability (legal or otherwise) of the
Lenders to lend to such Borrowing Subsidiary as determined in good faith by each
Lender, (b) customary corporate deliveries (excluding legal opinions),
(c) delivery of all “know your customer” and anti-money laundering information
reasonably requested by the Administrative Agent on behalf of any Lender not
less than five Business Days prior to the effective date of the designation of
such Subsidiary as a “Borrowing Subsidiary” pursuant to Section 2.19, (d) the
satisfaction of the condition that the Administrative Agent (or its counsel)
shall have received a Borrowing Subsidiary Agreement properly executed by such
Borrowing Subsidiary and the Company and (e) the satisfaction of the conditions
set forth in Section 4.2.

ARTICLE V

COVENANTS

Affirmative Covenants. The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will, and will cause
each of the Subsidiaries to:

Section 5.1. Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its existence and its rights and franchises
that are material to the business of the Company and its Subsidiaries as a
whole, except as expressly permitted under Section 5.9 and except, in the case
of any Subsidiary, where the failure to do so would not result in a Material
Adverse Effect.

 

54



--------------------------------------------------------------------------------

Section 5.2. Business and Properties. Comply in all respects with all applicable
laws, rules, regulations and orders of any Governmental Authority (including
Environmental and Safety Laws and ERISA), whether now in effect or hereafter
enacted except instances that could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of the business of the Company and
its Subsidiaries as a whole and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

Section 5.3. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent and each Lender:

(a) within 95 days after the end of each fiscal year, its annual report on
Form 10-K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by the Company and accompanied by an opinion of such accountants
(without a “going concern” qualification or exception and without any
qualification or exception with respect to the scope of such opinion) to the
effect that such consolidated financial statements fairly present the Company’s
financial condition and results of operations on a consolidated basis in
accordance with GAAP;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its quarterly report on Form 10-Q as filed with the SEC,
including its unaudited consolidated balance sheet and related consolidated
earnings statement, showing its consolidated financial condition as of the close
of such fiscal quarter and the consolidated results of its operations during
such fiscal quarter and the then elapsed portion of the fiscal year (and each
delivery of such statements shall be deemed a representation that such
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) calculating the
Consolidated Leverage Ratio in reasonable detail as of the last day of the
applicable fiscal period and calculating the Consolidated Interest Coverage
Ratio in reasonable detail for the period of four fiscal quarters ending on the
last day of such fiscal period; and

 

55



--------------------------------------------------------------------------------

(d) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent.

Information required to be delivered pursuant to this Section 5.3 shall be
deemed to have been effectively delivered (including for purposes of
Section 8.1(b)) on the date on which the Company provides notice to the
Administrative Agent (which notice the Administrative Agent shall promptly
provide to the Lenders) that such information has been posted on the SEC website
on the Internet at sec.gov/edaux/searches.htm (or any successor website), on the
Company’s IntraLinks site at intralinks.com or at another relevant website
identified in such notice and accessible by the Lenders without charge. Any such
notice by the Company or the Administrative Agent may be by e-mail to the
addresses provided in or pursuant to Sections 8.1(b) and 8.1(c).

Section 5.4. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies similarly situated and in the
same or similar businesses.

Section 5.5. Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

Section 5.6. Litigation and Other Notices. Give the Administrative Agent written
notice of the following within five Business Days after any executive officer of
the Company obtains knowledge thereof:

(a) the filing or commencement of any action, suit or proceeding which the
Company reasonably expects to result in a Material Adverse Effect; and

(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto.

Section 5.7. Books and Records. Keep proper books of record and account in which
full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities.

Section 5.8. Ownership of Borrowers. Cause each Subsidiary which is a Borrower
to be a Wholly Owned Subsidiary.

Negative Covenants. The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will not, and will
not permit any of the Subsidiaries to:

Section 5.9. Consolidations, Mergers, and Sales of Assets. In the case of the
Company, (a) consolidate or merge with or into any other Person or liquidate,
wind up or dissolve (or suffer any liquidation or dissolution) or (b) sell, or
otherwise transfer (in one transaction or a series of transactions), or permit
any Subsidiary to sell, or otherwise transfer (in one transaction or a series of
transactions), all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any other Person; provided that the Company
may merge or consolidate with another Person if (A) the Company is the
corporation surviving such merger and (B) immediately after giving effect to
such merger or consolidation, no Default or Event of Default shall have occurred
and be continuing.

 

56



--------------------------------------------------------------------------------

Section 5.10. Liens. Create, assume or suffer to exist any Lien upon any
property, except that the foregoing shall not prevent the Company or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

(a) Liens existing on the date hereof and set forth on Schedule 5.10 hereto;

(b) any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary; provided that such Lien was not created in anticipation of
such Person becoming a Subsidiary;

(c) any Lien existing on property at the time of the acquisition thereof by the
Company or any Subsidiary; provided that such Lien was not created in
anticipation of such Person becoming a Subsidiary;

(d) any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the acquisition of any fixed assets (but not assets constituting a
line of business) for the purpose of financing all or any part of the purchase
price thereof;

(e) any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the completion of the construction, alteration, repair or
improvement of any property for the purpose of financing all or any part of the
cost thereof;

(f) any Liens securing Debt of a Subsidiary owing to the Company or to another
Subsidiary;

(g) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Company or its Subsidiaries, as the case may be, in conformity with GAAP;

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not more than 60
days delinquent in accordance with their terms or that are being contested in
good faith by appropriate proceedings;

(i) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

57



--------------------------------------------------------------------------------

(j) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k) any interest or title of a lessor under any lease entered into by the
Company or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Company or any Subsidiary in the ordinary course of business;

(m) customary Liens in favor of a banking institution arising by operation of
law encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(n) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (a) through
(m) above, so long as the principal amount of the Debt secured thereby does not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement (except that, where an additional principal amount of
Debt is incurred to provide funds for the completion of a specific project, the
additional principal amount, and any related financing costs, may be secured by
the Lien as well) and such Lien is limited to the same property subject to the
Lien so extended, renewed or replaced (and improvements on such property);

(o) Liens securing any obligations of the Credit Parties under the Loan
Documents or guarantees in respect thereof;

(p) Liens securing any Debt arising under the Indenture and any Guarantee
thereof as long as the obligations of the Credit Parties under the Loan
Documents and any Guarantee thereof are secured equally and ratably with (or
prior to) such Liens on terms reasonably satisfactory to the Administrative
Agent; and

(q) any Lien not otherwise permitted by clauses (a) through (p) above; provided
that the obligations secured thereby shall not at any time exceed $125,000,000.

Section 5.11. Limitation on Sale and Leaseback Transactions. Enter into any Sale
and Leaseback Transaction, or permit any Subsidiary to do so, unless the Company
or such Subsidiary would be entitled to incur Debt, in a principal amount at
least equal to the Value of such Sale and Leaseback Transaction, which is
secured by Liens on the property to be leased without violating Section 5.10(q)
or 5.12.

Section 5.12. Indebtedness. Permit Subsidiaries of the Company to create, issue,
incur, assume or otherwise become liable for any Debt if, immediately after
giving effect to such event, the aggregate principal amount of all Debt of
Subsidiaries of the Company (other than Permitted Subsidiary Debt) would exceed
the greater of (a) $150,000,000 and (b) an amount equal to 5% of the total
assets of the Company and its Subsidiaries on a consolidated basis, as such
total assets are reflected on the financial statements of the Company most
recently delivered pursuant to Section 5.3.

 

58



--------------------------------------------------------------------------------

Section 5.13. Financial Covenants. (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio to exceed 3.25 to 1.00 on the last day of each
fiscal quarter of the Company.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio to be less than 3.00 to 1.00 on the last day of each fiscal
quarter for any period of four consecutive fiscal quarters.

Section 5.14. Transactions with Affiliates. Enter into any material transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate, except any such transaction which is (a) not otherwise prohibited
under this Agreement and upon fair and reasonable terms no less favorable to the
Company or the relevant Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (b) entered into on
or prior to the date hereof or contemplated by any agreement identified on
Schedule 5.14 hereof, (c) between or among the Company and/or one or more
Subsidiaries exclusively, (d) any Restricted Payment permitted hereunder or
(e) any arrangements with officers, directors, representatives or other
employees of the Company or any Subsidiary relating specifically to employment
as such.

Section 5.15. Restrictive Agreements. (a) Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Company or any Subsidiary to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (i) this Agreement and the other Loan Documents, (ii) restrictions in the
Indenture or any Guarantee thereof, so long as in each case such restrictions
are no more restrictive than those in effect thereunder on the Effective Date,
(iii) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(iv) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices.

(c) Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Subsidiary of the Company to (i) pay
dividends or make distributions in respect of any Capital Stock of such
Subsidiary held by, or pay any Debt owed to, the Company or any other Subsidiary
of the Company, (ii) make loans or advances to, or other investments in, the
Company or any other Subsidiary of the Company or (iii) transfer any of its
assets to the Company or any other Subsidiary of the Company, except for such
encumbrances or restrictions existing under or by reason of (A) any restrictions
existing under the Loan Documents, (B) applicable law, (C) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (D) customary
restrictions in security agreements, mortgages or capital leases securing Debt
to the extent such restrictions only restrict the transfer of the property
subject to such security agreement, mortgage or capital lease, (E) any
restrictions with respect to a Subsidiary imposed

 

59



--------------------------------------------------------------------------------

pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary and (F) customary non-assignment provisions arising in connection
with any acquisition agreement.

Section 5.16. Amendment of Separation Agreements. Amend or otherwise modify, or
fail to enforce in a timely way, its rights under the Separation Agreements, if
such amendment, modification or failure would or would be reasonably likely to,
result in a Material Adverse Effect.

Section 5.17. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Company or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Company or any Subsidiary, (collectively “Restricted Payments”) if after
giving effect thereto there shall be a Default, except that any Subsidiary may
make Restricted Payments to the Company or any Wholly Owned Subsidiary; provided
that if there shall not be a Default at the time such dividend is declared, such
dividend may be paid within 60 days of declaration notwithstanding that there
may be a Default on the date of payment.

Section 5.18. ERISA. Permit the present aggregate value of projected benefit
obligations (as determined in accordance with FAS 158) of all Plans and all
foreign employee pension benefit plans (based on those assumptions used for
disclosure of such obligations in corporate financial statements in accordance
with GAAP), as of the most recent statements available, to exceed the aggregate
value of the assets for all such plans by an amount that would reasonably be
expected to have a Material Adverse Effect.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings hereunder or the
issuance or increase in the drawable amount of any Letter of Credit hereunder or
under any Borrowing Subsidiary Agreement shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

 

60



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.6, 5.8, 5.9, 5.10, 5.11, 5.12,
5.13, 5.14, 5.15, 5.16, or 5.17;

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in paragraph
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from the Administrative Agent or any Lender to
the Company;

(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $75,000,000, when and as
the same shall become due and payable (giving effect to any applicable grace
period), or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or beneficiary of such Debt (or a trustee or
agent on behalf of such holder or beneficiary) to cause, such Debt to become due
prior to its stated maturity or, in the case of any such Debt arising out of a
Guarantee, to become payable;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Subsidiary, or of a substantial part of the
property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
the property or assets of the Company or any Subsidiary or (iii) the winding up
or liquidation of the Company or any Subsidiary; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (g) above, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
the property or assets of the Company or any Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount equal
to or greater than $75,000,000 (exclusive of any amount thereof covered by
insurance) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed (for
this purpose, a judgment shall be effectively stayed during a period when it is
not yet due and payable), or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Company or any Subsidiary to
enforce any such judgment;

 

61



--------------------------------------------------------------------------------

(j) (i) a Plan of the Company or any Subsidiary shall fail to maintain the
minimum funding standard required by Section 412 of the Code for any plan year
or a waiver of such standard is sought or granted under Section 412(c), or
(ii) an ERISA Termination Event shall have occurred with respect to the Company
or any Subsidiary or an ERISA Affiliate has incurred or is reasonably likely to
incur a liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA, or (iii) the Company or any Subsidiary or any ERISA
Affiliate shall engage in any prohibited transaction described in Sections 406
of ERISA or 4975 of the Code for which a statutory or class exemption is not
available or a private exemption has not been previously obtained from the
United States Department of Labor, or (iv) the Company or any Subsidiary or any
ERISA Affiliate shall fail to pay any required installment or any other payment
required to be paid by such entity under Sections 412 or 430 of the Code on or
before the due date for such installment or other payment, or (v) the Company or
any Subsidiary or any ERISA Affiliate shall fail to make any contribution or
payment to any Multiemployer Plan (as defined in Section 4001(a)(3) of ERISA)
which the Company or any Subsidiary or any ERISA Affiliate is required to make
under any agreement relating to such Multiemployer Plan or any law pertaining
thereto, and there shall result from any such event or events either a liability
or a material risk of incurring a liability to the PBGC, a Plan or a
Multiemployer Plan which will have a Material Adverse Effect;

(k) a Change in Control shall occur; or

(l) the guarantee in Section 8.16 shall cease to be, or shall be asserted by the
Company or MJC not to be, a valid and binding obligation on the part of the
Company or, at any time MJC is a Guarantor thereunder, of MJC;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company or any Borrowing Subsidiary
(which notice to a Borrowing Subsidiary may be given to the Company), take
either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Company or any Borrowing Subsidiary accrued hereunder (including all amounts of
LC Exposure, whether or not the beneficiary of the then outstanding Letters of
Credit shall have presented the documents required therein), shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and, in any event with respect to any
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Company and the Borrowing Subsidiaries accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein) shall automatically become due and payable, without presentment,
demand,

 

62



--------------------------------------------------------------------------------

protest or any other notice of any kind, all of which are hereby expressly
waived anything contained herein to the contrary notwithstanding. With respect
to all Letters of Credit with respect to which presentment for honor shall not
have occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. After all such Letters of Credit shall have expired or been fully drawn
upon, all reimbursement obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Company (or such other Person as may be lawfully
entitled thereto).

ARTICLE VII

THE ADMINISTRATIVE AGENT

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank, N.A. is hereby appointed to act as the Administrative Agent on
behalf of the Lenders. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or holder and
to exercise such powers as are specifically delegated to the Administrative
Agents by the terms and provisions hereof, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent is hereby
expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans, payments in respect of the Letters of Credit and all
other amounts due to the Lenders hereunder, and promptly to distribute to each
Lender its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders to the Company, MJC or any Borrowing Subsidiary of
any Event of Default of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by any Credit Party pursuant to this Agreement as received by the Administrative
Agent.

Notwithstanding the foregoing, the Administrative Agent shall have no duties
under the Loan Documents in its capacity as Administrative Agent and none of the
Syndication Agent or Joint Lead Arrangers or Bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as an
agent or a Lender.

Neither the Administrative Agent nor any of its respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or

 

63



--------------------------------------------------------------------------------

his or her own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Company, MJC or any
Borrowing Subsidiary of any of the terms, conditions, covenants or agreements
contained in this Agreement. The Administrative Agent shall not be responsible
to the Lenders for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or other instruments or agreements. The
Administrative Agent may deem and treat the Lender which makes any Loan or
issues or participates in any Letter of Credit as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither the Administrative Agent nor any of its
respective directors, officers, employees or agents shall have any
responsibility to the Company, MJC or any Borrowing Subsidiary on account of the
failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Company, MJC or any Borrowing
Subsidiary of any of their respective obligations hereunder or in connection
herewith. The Administrative Agent may execute any and all duties hereunder by
or through its Affiliates, agents or employees and shall be entitled to rely
upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by them in accordance with the advice of such counsel.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Company. Upon any such resignation of the Administrative Agent,
the Required Lenders shall have the right to appoint a successor Administrative
Agent acceptable to the Company. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 8.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

64



--------------------------------------------------------------------------------

With respect to the Loans made by, or Letters of Credit issued or participated
in by, it hereunder, the Administrative Agent in its individual capacity and not
as Administrative Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Administrative Agent,
and the Administrative Agent and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agent, including counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders,
which shall not have been reimbursed by the Company and (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
either of them in its capacity as an Administrative Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by it under this
Agreement to the extent the same shall not have been reimbursed by the Company;
provided that no Lender shall be liable to the Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent or any of its
directors, officers, employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, as follows:

(i) if to the Company, to Mead Johnson Nutrition Company, 2701 Patriot Blvd.,
Glenview, Illinois 60026, Attention of Kevin Wilson (Telecopy No. (812)
647-8067) and the General Counsel/Bill P’Pool (Telecopy No. (847) 832-2465);

(ii) if to the Administrative Agent, to the Attention of Mandy Brewer (Telecopy
No. (713) 750-2956); provided that notices with respect to fundings and payments
in Alternative Currencies shall also be delivered to J.P. Morgan Europe Limited,
Attention of the Manager/Ching Loh (Telecopy No. +44 207 777 2360);

 

65



--------------------------------------------------------------------------------

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire or in the Assignment and Assumption pursuant to
which such Lender became a party hereto; and

(iv) if to MJC or any Borrowing Subsidiary, to it at the address (or telecopy
number) set forth above for the Company. Each of MJC and each Borrowing
Subsidiary hereby irrevocably appoints the Company as its agent for the purpose
of giving on its behalf any notice and taking any other action provided for in
this Agreement and hereby agrees that it shall be bound by any such notice or
action given or taken by the Company hereunder irrespective of whether or not
any such notice shall have in fact been authorized by MJC or such Borrowing
Subsidiary and irrespective of whether or not the agency provided for herein
shall have theretofore been terminated.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.

(b) So long as JPMCB or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 5.3 shall be delivered to
JPMCB in an electronic medium in a format reasonably acceptable to the
Administrative Agents by e-mail at Covenant.compliance@jpmchase.com; provided
that if a Credit Party also delivers such materials in paper format to the
Administrative Agent, such paper materials shall be deemed the materials
delivered pursuant to Section 5.3 for all purposes. The Company agrees that,
except as directed otherwise by the Company, the Administrative Agent may make
such materials (collectively, the “Communications”) available to the Lenders by
posting such notices on Intralinks or a substantially similar electronic system
(the “Platform”), subject to the implementation of confidentiality agreements
and procedures reasonably acceptable to the Company. The Company acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Company, the Administrative Agent or any of its
Affiliates in connection with the Platform. Nothing in this Section 8.1(b) shall
limit the obligations of the Administrative Agent and the Lenders under
Section 8.18.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications or any other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement or any
of the transactions contemplated hereby (collectively, with Communications, the
“Materials”) have been posted to the Platform shall constitute effective
delivery of such information, documents or other materials to such Lender

 

66



--------------------------------------------------------------------------------

for purposes of this Agreement; provided that if requested by any Lender the
Administrative Agent shall deliver a copy of the Materials to such Lender by
email or telecopier. Each Lender agrees (i) to notify the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender), (ii) that any Notice may be sent to such e-mail
address and (iii) that the Company shall be responsible only for the
Communications and shall not have any liability (unless otherwise agreed in
writing by the Company) for any other Materials made available to the Lenders
and shall not have any liability for any errors or omissions in the
Communications other than errors or omissions in the materials delivered to the
Administrative Agent by the Company.

Section 8.2. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or the Commitments have not been terminated.

Section 8.3. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company, MJC and the Administrative Agent and when the
Administrative Agent shall have received copies hereof (telecopied or otherwise)
which, when taken together, bear the signature of each Lender, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that none of the Company, MJC and any
Borrowing Subsidiary shall have the right to assign any rights hereunder or any
interest herein without the prior consent of all the Lenders.

Section 8.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may (and, within five days after notice by the Company to any Lender in
accordance with Section 2.18(b), shall) assign to one or more Eligible Assignees
all or a portion of its rights and

 

67



--------------------------------------------------------------------------------

obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under clause (g) or (h) of
Article VI, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;

(C) the Issuing Lender; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

68



--------------------------------------------------------------------------------

For the purposes of this Section 8.4(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 8.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of
(and stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.6(b), 2.17(d), 2.21(c)
or 2.22(d) or (e), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full,

 

69



--------------------------------------------------------------------------------

together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Lender or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrowers, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.7(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.12 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or otherwise assign all or any portion of
its rights under this Agreement to a Federal Reserve Bank; provided that no such
pledge shall release any Lender from its obligations hereunder. In order to
facilitate such an assignment to a

 

70



--------------------------------------------------------------------------------

Federal Reserve Bank, the Company shall, at the request of the assigning Lender,
duly execute and deliver to the assigning Lender a promissory note or notes
evidencing the Loans made by the assigning Lender hereunder.

Section 8.5. Expenses; Indemnity. (a) The Company agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
entering into this Agreement or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (including the reasonable and
documented fees, disbursements and other charges of a single counsel), or
incurred by the Administrative Agent or any Lender in connection with the
enforcement of their rights in connection with this Agreement or in connection
with the Loans made hereunder or thereunder, including the fees and
disbursements of counsel for the Administrative Agent and, in the case of
enforcement, each Lender.

(b) The Company agrees to indemnify the Administrative Agent, the Syndication
Agent and each Lender, each of their Affiliates and the directors, officers,
employees and agents of the foregoing (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees and expenses, incurred by or asserted against any Indemnitee
arising out of (i) the consummation of the transactions contemplated by this
Agreement, (ii) the use of the proceeds of the Loans and the use of the Letters
of Credit or (iii) any claim, litigation, investigation or proceeding brought by
the Company, its creditors, its equity holders or any other third party relating
to any of the foregoing, whether or not any Indemnitee is a party thereto;
provided that (A) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
result from the gross negligence or willful misconduct of such Indemnitee or any
of its Affiliates and (B) such indemnity shall not apply to losses, claims,
damages, liabilities or related expenses that result from disputes solely
between Lenders.

(c) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent,
the Syndication Agent or any Lender. All amounts due under this Section shall be
payable on written demand therefor.

Section 8.6. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 8.7. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Issuing Lender or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Lender and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective

 

71



--------------------------------------------------------------------------------

unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Company or any Subsidiary in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided that no such agreement shall
(i) decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan or
reimbursement obligation with respect to an LC Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan, or amend or modify Section 8.16, without the prior written consent of each
Lender directly affected thereby, (ii) increase the Commitment, or decrease the
Facility Fees or fees in respect of Letters of Credit of any Lender (with the
exception of fronting fees payable to the Issuing Lender, which shall require
the consent of the Issuing Lender) without the prior written consent of such
Lender or (iii) amend or modify the provisions of Section 2.17 or 8.4(h), the
provisions of this Section or the definition of the “Required Lenders”, or
release any Guarantor from its obligations under Section 8.16 except for the
release of MJC in connection with the consummation of a transaction permitted
under Section 5.9, or amend the definition of “Alternative Currency” to add any
currency, without the prior written consent of each Lender; provided further,
however, that no such agreement shall amend, modify or otherwise affect the
rights or duties of (x) the Administrative Agent hereunder without the prior
written consent of the Administrative Agent, (y) the Swingline Lender without
the prior written consent of the Swingline Lender or (z) any Issuing Lender
without the prior written consent of such Issuing Lender. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section and
any consent by any Lender pursuant to this Section shall bind any assignee of
its rights and interests hereunder.

Section 8.8. Entire Agreement. This Agreement constitutes the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 8.9. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 8.3. Delivery of an

 

72



--------------------------------------------------------------------------------

executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 8.12. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates which has made a Loan to a
Subsidiary Borrower pursuant to Section 2.2(e) is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender,
or any Affiliate thereof, to or for the credit or obligations of the Company,
the applicable Borrowing Subsidiary and any Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company after such setoff and application made by such Lender, but the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

Section 8.13. Jurisdiction; Consent to Service of Process. (a) Each of the
Company, MJC and each Borrowing Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Subject to the foregoing and to
paragraph (b) below, nothing in this Agreement shall affect any right that any
party hereto may otherwise have to bring any action or proceeding relating to
this Agreement against any other party hereto in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or thereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

73



--------------------------------------------------------------------------------

(d) Each Credit Party waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section for any special, exemplary, punitive or consequential
damages.

Section 8.14. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certification in this Section.

Section 8.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 8.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

Section 8.16. Guaranty. (a) Unconditional Guaranty.

(i) In order to induce the Lenders to make Loans to and otherwise extend credit
to the Borrowers under this Agreement, but subject to Section 8.16(b) in the
case of MJC, each Guarantor hereby unconditionally guarantees the payment in
full of all Guaranteed Obligations. Each Guarantor further agrees that the
Guaranteed Obligations may be extended and renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
agreement hereunder notwithstanding any extension or renewal of any Guaranteed
Obligations.

(ii) Each Guarantor waives promptness, diligence, presentment to, demand of
payment from and protest to the Credit Parties of any Guaranteed Obligations,
and also waives notice of acceptance of its obligations and notice of protest
for nonpayment. The

 

74



--------------------------------------------------------------------------------

obligations of each Guarantor hereunder shall be absolute and unconditional and
not be affected by (a) the failure of any Lender or the Administrative Agent to
assert any claim or demand or to enforce any right or remedy against any Credit
Party under the provisions of this Agreement or any other Loan Documents or
otherwise; (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, any other Loan Documents or any other
agreement; (c) the failure of any Lender to exercise any right or remedy against
any Credit Party; (d) the invalidity or unenforceability of any Loan Document;
(e) any change in the corporate existence or structure of any Credit Party;
(f) any claims or rights of set off that may be claimed by any Credit Party;
(g) any law, regulation, decree or order of any jurisdiction or any event
affecting any term of any Guaranteed Obligations; or (h) any other circumstance
which might otherwise constitute a defense available to or discharge of a
borrower or a guarantor (other than payment).

(iii) Each Guarantor further agrees that its agreement hereunder constitutes a
promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Lender to any balance of any deposit
account or credit on the books of any Lender in favor of any Credit Party or any
other Person.

(iv) The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any Lender to assert any claim or demand or to enforce any remedy under this
Agreement or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Guaranteed Obligations, or by any
other act or omission which may or might in any manner or to any extent vary the
risk of the Guarantors (or either of them) or otherwise operate as a discharge
of the Guarantors (or either of them) as a matter of law or equity.

(v) Each Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Guaranteed Obligations is
rescinded or must otherwise be restored by the Administrative Agent or any
Lender upon the bankruptcy or reorganization of any Credit Party or otherwise.

(vi) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against the Guarantors (or either of them) by virtue hereof, upon the failure of
any Credit Party to pay any applicable Guaranteed Obligations when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash the amount of such unpaid Guaranteed Obligations. In the
event that, by reason of the bankruptcy of any

 

75



--------------------------------------------------------------------------------

Credit Party, (i) acceleration of Loans made to such Credit Party is prevented
and (ii) the Guarantors shall not have prepaid the outstanding Loans and other
amounts due hereunder owed by such Credit Party (and cash collateralization of
obligations in respect of undrawn Letters of Credit), the Guarantors will
forthwith purchase such Loans and other amounts at a price equal to the
principal amount thereof plus accrued interest thereon and any other amounts due
hereunder with respect thereto. Each Guarantor further agrees that if payment in
respect of any Guaranteed Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Guaranteed Obligations in
such currency or such place of payment shall be impossible or, in the judgment
of any applicable Lender, not consistent with the protection of its rights or
interests, then, at the election of any applicable Lender, the Guarantors shall
make payment of such Guaranteed Obligations in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify such Lender against any losses or expenses that it shall
sustain as a result of such alternative payment.

(vii) Following indefeasible payment in full in cash of all Guaranteed
Obligations and the termination of the Commitments hereunder, upon payment by
either Guarantor of any Guaranteed Obligations, each Lender shall, in a
reasonable manner, assign the amount of such Guaranteed Obligations owed to it
and paid by such Guarantor pursuant to this guarantee to such Guarantor, such
assignment to be pro tanto to the extent to which the Guaranteed Obligations in
question were discharged by such Guarantor, or make such Disposition thereof as
such Guarantor shall direct (all without recourse to any Lender and without any
representation or warranty by any Lender except with respect to the amount of
the Guaranteed Obligations so assigned).

(viii) Upon payment by a Guarantor of any sums as provided in this Section 8.16,
all rights of such Guarantor against any other Credit Party arising as a result
thereof by way of right of subrogation, contribution or otherwise shall in all
respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all Guaranteed Obligations to the Lenders and
termination of the Commitments.

(ix) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor in its capacity as a
guarantor under this Section 8.16 shall in no event exceed the amount which can
be guaranteed by such Guarantor under applicable federal and state laws relating
to the insolvency of debtors (after giving effect to the right of contribution
established above).

(x) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 8.16 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(xi) This is a continuing guaranty and applies to all Guaranteed Obligations
whenever arising. This guaranty is irrevocable and will remain in full force and
effect until the payment in full of the Guaranteed Obligations and all amounts
payable hereunder and the termination of all of the agreements relating to the
Guaranteed Obligations.

 

76



--------------------------------------------------------------------------------

(b) Limitation on MJC Guaranty. The guaranty by MJC set forth in Section 8.16(a)
(the “MJC Guaranty”) shall only be effective during periods when the Company
does not have an Investment Grade Rating (determined as set forth below).
Accordingly, (i) if at any time the Company fails to have an Investment Grade
Rating, the MJC Guaranty shall immediately become effective without any further
action by MJC or any other Person (and MJC will, promptly upon request by the
Administrative Agent, execute and deliver such documents as the Administrative
Agent may reasonably request to confirm the effectiveness of the MJC Guaranty);
and (ii) if, during any period that the MJC Guaranty is effective, the Company
obtains an Investment Grade Rating, MJC shall immediately be released from the
MJC Guaranty without further action by the Administrative Agent, any Lender or
any other Person (and the Administrative Agent will, promptly upon request by
MJC, execute and deliver such documents as MJC may reasonably request to confirm
the release of MJC from its obligations under the MJC Guaranty (but without
prejudice to the MJC Guaranty automatically becoming effective again under the
circumstances described in clause (i) of this sentence)). For purposes of the
foregoing, the Company shall be deemed to have an “Investment Grade Rating” if
the Company has either (i) a corporate credit rating of BBB- or higher from S&P
or (ii) a corporate credit rating of Baa3 or higher from Moody’s.

Section 8.17. European Monetary Union. If, as a result of any nation’s becoming
a member of the European monetary union, (a) any currency ceases to be lawful
currency of the nation issuing the same and is replaced by the Euro, then any
amount payable hereunder by any party hereto in such currency shall instead be
payable in Euros and the amount so payable shall be determined by translating
the amount payable in such currency to Euros at the exchange rate recognized by
the European Central Bank for the purpose of such nation’s becoming a member of
the European monetary union, or (b) any currency and the Euro are at the same
time recognized by the central bank or comparable authority of the nation
issuing such currency as lawful currency of such nation, then (i) any Loan made
at such time shall be made in Euros and (ii) any other amount payable by any
party hereto in such currency shall be payable in such currency or in Euros (in
an amount determined as set forth in clause (a)), at the election of the
obligor. Prior to the occurrence of the event or events described in clause (a)
or (b) of the preceding sentence, each amount payable hereunder in any currency
will continue to be payable only in that currency.

Section 8.18. Confidentiality. Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of the Company and the Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory or self-regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f)

 

77



--------------------------------------------------------------------------------

subject to an express agreement for the benefit of the Company and the
Subsidiaries containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty) with the Company or any of its Subsidiaries,
(g) with the consent of the Company or the Subsidiaries, as applicable, (h) to
the extent such Confidential Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company or the Subsidiaries, or (i) subject to an express
agreement for the benefit of the Company and the Subsidiaries containing
provisions substantially the same as those of this Section, to any credit
insurance provider relating to the Company or the Subsidiaries and their
obligations. For the purposes of this Section, “Confidential Information” means
all information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Company or the Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, in the case of information received
from the Company or the Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information; provided that with respect to disclosures pursuant to
clause (c) of this Section, unless prohibited by law or applicable court order,
each Lender and the Administrative Agent shall attempt to notify the Company and
the Subsidiaries of any request by any governmental agency or representative
thereof or other Person for disclosure of Confidential Information after receipt
of such request, and if reasonable, practicable and permissible, before
disclosure of such Confidential Information. It is understood and agreed that
the Company, the Subsidiaries and their respective Affiliates may rely upon this
Section 8.18 for any purpose, including to comply with Regulation FD.

Section 8.19. Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.

Section 8.20. Termination of Existing Agreement. The Company and each applicable
Lender agree that concurrently with the effectiveness of this Agreement, the
commitment amounts under the Existing Credit Agreement shall automatically
reduce to zero and the Existing Credit Agreement shall terminate, without any
notice or other action of any kind and notwithstanding any notice or other
requirement contained in the Existing Credit Agreement; provided that (a) the
Company shall have paid all amounts then payable under the Existing Credit
Agreement; and (b) any provision of the Existing Credit Agreement that by its
terms survives termination thereof shall continue in full force and effect.

[Remainder of page intentionally left blank.]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

MEAD JOHNSON NUTRITION COMPANY By:  

/s/ Kevin Wilson

  Name:   Kevin Wilson   Title:   Vice President and Treasurer MEAD JOHNSON &
COMPANY, LLC By:  

/s/ Kevin Wilson

  Name:   Kevin Wilson   Title:   Vice President and Treasurer

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender By:  

/s/ Lisa Whatley

  Name:   Lisa Whatley   Title:   Senior Vice President

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ David L. Catherall

  Name:   David L. Catherall   Title:   Director

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Victor Pierzchalski

  Name:   Victor Pierzchalski   Title:   Authorized Signatory

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Gordon MacArthur

  Name:   Gordon MacArthur   Title:   Authorized Signatory

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Fik Durmus

  Name:   Fik Durmus   Title:   Director By:  

/s/ Michael Pearce

  Name:   Michael Pearce   Title:   Managing Director

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, as a Lender By:  

/s/ John Sneed

  Name:   John Sneed   Title:   Relationship Manager

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Sherrese Clarke

  Name:   Sherrese Clarke   Title:   Authorized Signatory

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Anne E. Nickel

  Name: Anne E. Nickel   Title: Officer

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

/s/ Stephen A. Maenhout

  Name: Stephen A. Maenhout   Title: Vice President

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender By:  

/s/ James P. Hughes

  Name: James P. Hughes   Title: Director By:  

/s/ Andrew Y. Ng

  Name: Andrew Y. Ng   Title: Director

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Elizabeth Greene

  Name: Elizabeth Greene   Title: Director

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Thomas P. Trail

  Name: Thomas P. Trail   Title: Director

 

Signature Page to Mead Johnson Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

IPO COSTS, EXPENSES AND CHARGES

(in millions)

 

     2010      2011  

SAP and System/Infrastructure

     16.4         5.0   

Recruiting/Relocation

     1.9         —     

Project Management & Other

     3.4         —     

Planned at MJN

     21.7         5.0   

Total

     21.7         5.0   



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

 

Bank

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 55,000,000   

Citibank, N.A.

   $ 55,000,000   

Bank of America, N.A.

   $ 40,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 40,000,000   

Royal Bank of Canada

   $ 40,000,000   

Barclays Bank PLC

   $ 30,000,000   

BNP Paribas

   $ 30,000,000   

HSBC Bank USA, N.A.

   $ 30,000,000   

Morgan Stanley Bank, N.A.

   $ 30,000,000   

The Northern Trust Company

   $ 30,000,000   

RBS Citizens, N.A.

   $ 30,000,000   

Standard Chartered Bank

   $ 30,000,000   

SunTrust Bank

   $ 30,000,000   

Wells Fargo Bank, N.A.

   $ 30,000,000            

Total

   $ 500,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.14

EXISTING TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below,

c/o JPMorgan Chase Bank, N.A.,

270 Park Avenue

New York, NY 10017

[Date]

Ladies and Gentlemen:

The undersigned, Mead Johnson Nutrition Company (the “Company”), refers to the
Five Year Revolving Credit Facility Agreement, dated as of June 17, 2011 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among the Company, Mead Johnson & Company, LLC, the Borrowing Subsidiaries from
time to time party thereto, the Lenders named therein, Citibank, N.A., as
Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

The Company hereby [gives you] [confirms its prior oral] notice to you pursuant
to Section 2.3 of the Agreement that it [requests] [has requested] a Revolving
Borrowing under the Agreement [on behalf of             ], and in that
connection sets forth below the terms on which such Revolving Borrowing [is]
[has been] requested to be made:

 

Date of Revolving Borrowing 1   Principal amount of Revolving Borrowing 2  
Interest rate basis 3   Interest Period and the last day thereof 4  

 

1 

Must be a Business Day.

2 

Not less than $10,000,000 (and in integral multiples of $1,000,000) in the case
of a Revolving Borrowing denominated in Dollars and not less than the Dollar
Equivalent of $10,000,000 (and in integral multiplies of 1,000,000 units of the
applicable Currency) in the case of a Revolving Borrowing denominated in an
Alternative Currency, and not greater than the total Commitments then available.

3 

Eurocurrency Borrowing or ABR Borrowing.

4 

Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Currency of Eurodollar Borrowing  

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Company [and the applicable Borrower] shall be deemed to have
represented and warranted that the conditions to lending specified in
Section 4.2(a), (b) and (c) of the Agreement have been satisfied. Any amounts
borrowed shall be deposited in JPMCB account number [                    ].

 

Very truly yours,    

1.      MEAD JOHNSON NUTRITION COMPANY

  By:  

 

    Name     Title:    

2.      



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Five Year Revolving Credit Facility Agreement
identified below (as amended, modified, extended or restated from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

3.    1.   Assignor:  

                                                              

  4.    2.   Assignee:  

 

       [and is an Affiliate/Approved Fund of [identify Lender]1] 5.    3.  
Borrower:   Mead Johnson Nutrition Company, a Delaware corporation 6.    4.  
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement.

 

1  Select as applicable.



--------------------------------------------------------------------------------

7.    5. Credit Agreement: $500,000,000 Five Year Revolving Credit Facility
Agreement dated as of June 17, 2011 among Mead Johnson Nutrition Company, Mead
Johnson & Company, LLC, the Borrowing Subsidiaries from time to time party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto. 8.    6. Assigned Interest:

 

Aggregate Amount of
Revolving Commitment/Loans
for all Lenders

   Amount of Revolving
Commitment/Loans Assigned      Percentage Assigned  of
Revolving
Commitment/Loans2  

$

   $             % 

$

   $             % 

$

   $             % 

 

   9.      10.   Effective Date:                              , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]    11.   The Assignee agrees
to deliver to the Administrative Agent a completed Administrative Questionnaire
in which the Assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

  12. The terms set forth in this Assignment and Assumption are hereby agreed
to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

3



--------------------------------------------------------------------------------

  13.

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

Title:  

 

  14.

[Consented to:]4

 

[MEAD JOHNSON NUTRITION COMPANY] By  

 

Title:   [NAME OF RELEVANT PARTY] By  

 

Title:  

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING SUBSIDIARY AGREEMENT

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

[Date]

Ladies and Gentlemen:

The undersigned, Mead Johnson Nutrition Company (the “Company”), refers to the
Five Year Revolving Credit Facility Agreement, dated as of June 17, 2011 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among the Company, Mead Johnson & Company, LLC, the Borrowing Subsidiaries from
time to time party thereto, the Lenders named therein, Citibank, N.A., as
Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

Pursuant to Section 2.19 of the Agreement, the Company hereby designates [Name
of Borrowing Subsidiary] (the “Designated Borrowing Subsidiary”) as a Borrowing
Subsidiary, and confirms that the Designated Borrowing Subsidiary is a Wholly
Owned Subsidiary. The Designated Borrowing Subsidiary hereby agrees to be bound
in all respects by the terms of the Agreement, including without limitation,
Article IV thereof, and to perform all of the obligations of a Borrowing
Subsidiary thereunder. Each reference to a Borrowing Subsidiary in the Agreement
shall be deemed to include the Designated Borrowing Subsidiary.

Subject to Section 8.16(b) of the Agreement in the case of MJC, each of the
Company and MJC hereby ratifies and confirms the guaranty set forth in Section
of 8.16 of the Agreement with respect to all Loans made by any Lender to the
Designated Borrowing Subsidiary.

The address to which communications to the Designated Borrowing Subsidiary under
the Agreement should be directed, and its primary business address, is:

 

 

[Name of Borrowing Subsidiary]

[Address]

 

The Designated Borrowing Subsidiary’s taxpayer identification number is:
[                    ].



--------------------------------------------------------------------------------

The Designated Borrowing Subsidiary hereby agrees to provide the Lenders with
any additional information reasonably requested that will allow such Lender to
identify the Designated Borrowing Subsidiary in accordance with the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

This Borrowing Subsidiary Agreement shall be construed in accordance with and
governed by the laws of the State of New York. Loan proceeds should be deposited
as provided in the Agreement.

Upon the execution of this Borrowing Subsidiary Agreement by the Company, MJC
and the Designated Borrowing Subsidiary, and the acceptance by the
Administrative Agent, the Designated Borrowing Subsidiary shall become a
Borrowing Subsidiary under the Agreement as though it were an original party
thereto and shall be entitled to borrow under the Agreement upon the
satisfaction of the conditions precedent set forth in Sections 4.2(a), (b),
(c) and 4.3 of the Agreement.

 

Very truly yours,  

15.    MEAD JOHNSON NUTRITION COMPANY

By:  

 

  Name   Title:  

16.    

MEAD JOHNSON & COMPANY, LLC By:  

 

  Name   Title:  

17.    [DESIGNATED BORROWING SUBSIDIARY]

By:  

 

  Name   Title:  

18.    



--------------------------------------------------------------------------------

Accepted as of the date first above written.

 

 

19.    JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

 

  Name  

Title:

 

20.    



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

[Date]

Ladies and Gentlemen:

The undersigned, Mead Johnson Nutrition Company (the “Company”), refers to the
Five Year Revolving Credit Facility Agreement, dated as of June 17, 2011 (as
amended, modified, extended or restated from time to time, the “Agreement”),
among the Company, Mead Johnson & Company, LLC, the Borrowing Subsidiaries from
time to time party thereto, the Lenders named therein, Citibank, N.A., as
Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

Pursuant to Section 2.19 of the Agreement, the Company hereby elects to
terminate the status of [Name of Borrowing Subsidiary] (the “Terminated
Borrowing Subsidiary”) as a Designated Borrowing Subsidiary for purposes of the
Agreement. The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all principal and interest on all amounts payable by the Terminated Borrowing
Subsidiary pursuant to the Agreement have been paid in full on or prior to the
date hereof.

This Borrowing Subsidiary Termination shall be construed in accordance with and
governed by the laws of the State of New York.

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours,  

21.    MEAD JOHNSON NUTRITION COMPANY

By:  

 

  Name   Title:  

22.    

[TERMINATED BORROWING SUBSIDIARY] By:  

 

  Name   Title:  

23.    



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX CERTIFICATE

24. (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Revolving Credit Facility Agreement,
dated as of June 17, 2011 (as amended, modified, extended or restated from time
to time, the “Agreement”), among Mead Johnson Nutrition Company, Mead Johnson &
Company, LLC, the Borrowing Subsidiaries from time to time party thereto, the
Lenders named therein, Citibank, N.A., as Syndication Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrowers
as described in Section 881(c)(3)(C) of the Code and (v) the interest payments
in question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX CERTIFICATE

25. (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Revolving Credit Facility Agreement,
dated as of June 17, 2011 (as amended, modified, extended or restated from time
to time, the “Agreement”), among Mead Johnson Nutrition Company, Mead Johnson &
Company, LLC, the Borrowing Subsidiaries from time to time party thereto, the
Lenders named therein, Citibank, N.A., as Syndication Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any promissory note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX CERTIFICATE

26. (For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Five Year Revolving Credit Facility Agreement,
dated as of June 17, 2011 (as amended, modified, extended or restated from time
to time, the “Agreement”), among Mead Johnson Nutrition Company, Mead Johnson &
Company, LLC, the Borrowing Subsidiaries from time to time party thereto, the
Lenders named therein, Citibank, N.A., as Syndication Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX CERTIFICATE

27. (For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Revolving Credit Facility Agreement,
dated as of June 17, 2011 (as amended, modified, extended or restated from time
to time, the “Agreement”), among Mead Johnson Nutrition Company, Mead Johnson &
Company, LLC, the Borrowing Subsidiaries from time to time party thereto, the
Lenders named therein, Citibank, N.A., as Syndication Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT F

MANDATORY COSTS RATE

 

1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

(b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling (if applicable):

AB+C(B-D)+E x 0.01 per cent per annum

100 - (A+C)

 

  (b) in relation to any Loan in any currency other than Sterling:

E x 0.01         per cent per annum

    300

Where:

 

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Costs Rate and, if applicable, the additional rate of interest
specified in Section 2.12(c)) payable for the relevant Interest Period on such
Loan.

 

“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Exhibit:

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement relating to the relevant Loans.

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits.

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

“Reference Banks” means the principal London office of JPMorgan Chase Bank,
National Association.

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by such Reference Bank to the
Financial



--------------------------------------------------------------------------------

 

Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by such Reference Bank as being the average of the Fee Tariffs applicable to
such Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Costs Rate to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, acting reasonably and after
consultation with the Company and the Lenders (and in the case of any amendment
that increases the cost to any Borrower of obtaining or maintaining any Loan,
with the consent of the Company, which shall not be unreasonably withheld),
determine and notify to all parties any amendment which is required to be made
to this Exhibit in order to comply with any change in any law or regulation or
any requirement from time to time imposed by the Bank of England, the Financial
Services Authority or the European



--------------------------------------------------------------------------------

 

Central Bank (or, in any case, any other authority which replaces all or any of
the functions of any of the foregoing), and any such determination shall, in the
absence of demonstrable error, be conclusive and binding on all parties hereto.